Exhibit 10.7

LEASE AGREEMENT

BASIC LEASE INFORMATION

The following Basic Lease Information is hereby incorporated into and made a
part of the Lease between Landlord and Tenant to which it is attached. Each
reference in the Lease to any of the Basic Lease Information shall mean the
respective information set forth below, and such information is incorporated as
a part of the terms provided under the particular Lease Section pertaining to
such information. In the event of any conflict between any Basic Lease
Information and the Lease, the former shall control.

1.          Building: The approximately 162,587 square foot building (the
“Building”) to be constructed by Landlord on the Premises, in accordance with
the provisions of Exhibit “B” attached hereto and incorporated herein. Upon
Substantial Completion (defined in Section 9.1 of this Basic Lease Information)
of the Building and not later than the Rent Commencement Date, Landlord’s
architect shall measure the Building to determine its usable square footage area
utilizing the BOMA ANSI-Z-65.1 method of measurement (“Useable Square Footage”).
Tenant may verify Landlord’s measurement utilizing its own architect.

 

2.

Landlord: Workstage-Oregon, LLC, a Michigan limited liability company

3.

Landlord’s Address for Giving of Notices and Payment of Rent:

 

 

Workstage-Oregon, LLC

 

 

Attention: Joe Peters

 

 

4700 60th Street S.E.

 

 

Grand Rapids, MI 49512

 

4.

Tenant: Royal Caribbean Cruises Ltd., a Liberian corporation

 

5.

Tenant’s Address for Giving of Notices:

 

Royal Caribbean Cruises Ltd.

Attention: VP, Chief Human Resource Officer

1050 Caribbean Way

Miami, FL 33132

With a copy to:

Royal Caribbean Cruises Ltd.

Attention: General Counsel

1050 Caribbean Way

Miami, FL 33132

6.    Premises: The real property described on Exhibit “A” attached hereto and
incorporated herein, including all improvements located thereon.

 

1 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

7.    Use: General business, which includes, but is not limited to,
infrastructure necessary for a customer contact/call center, the use of
conference and computer facilities, employee cafeteria and related facilities, a
wellness facility, a childcare facility, and other legally permitted uses
consistent with the characteristics of a first-class office building in the
Eugene-Springfield metropolitan area.

8.

Lease Document Issuance and Reference Date: January 24, 2005.

9.

Commencement Dates:

 

9.1        Lease Commencement Date: The Lease Commencement Date for the Premises
shall be the later of the following dates: (a) Substantial Completion of the
Building; or (b) December 23, 2005. As used herein, the terms “Substantial
Completion” and “Substantially Complete” means that (i) a temporary Certificate
of Occupancy for the Building has been issued; (ii) at least ninety-five percent
(95%) of all detail work that is the responsibility of the Landlord is in place;
(iii) all mechanical, electrical, HVAC, elevators, life-safety and communication
systems shall be operational in the Building and on the Premises; (iv) a punch
list that reflects less than five percent (5%) of the total work that is the
obligation or under the control of the Landlord is left to be completed; (v) all
common area improvements for the Premises shall be at least ninety-five percent
(95%) complete, including, but not limited to, the roadways, parking lot,
landscaping, Building lobby, and entrances thereto, corridors and restrooms; and
(vi) the Premises are suitable for the conduct of Tenant’s daily business
operations. Tenant may, after receipt of Landlord’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed, (and
subject to local municipal approval as applicable) enter onto the Premises from
time to time prior to the Lease Commencement Date for the purpose of employee
training and to install its furniture, equipment and phone system, all at
Tenant’s expense. Landlord covenants, represents and warrants that the data
center portion of the Premises will be completed on or before August 26, 2005;
Landlord shall permit Tenant to have access to the data center portion of
Premises for the purpose of installing data center equipment at Tenant’s expense
on or before said date. Landlord shall permit Tenant to have early access to the
remainder of the Premises for the purpose of: (a) installing of furniture and
equipment on or before December 13, 2005; and (b) conducting public relations
events, including a job fair and related activities, on or before December 13,
2005 (both at Tenant’s expense and subject to Tenant’s receipt of municipal
approval as applicable). All early access granted hereunder shall be deemed to
be upon all the terms, covenants, conditions and provisions of this Lease,
including specifically Section F of Exhibit “B”, except for the payment of Rent.
Deadlines and performance obligations of Landlord and Tenant pursuant to this
Section 9.1 are subject to Force Majeure, as defined in Section 31.

9.2        Rent Commencement Date: The Rent Commencement Date for the Premises
shall be thirty (30) days after the Lease Commencement Date.

10.  Expiration Date: The day prior to the twentieth anniversary of the Lease
Commencement Date. Tenant may extend the Lease Term per Section 27.

 

11.  Base Rent: Base Rent shall be paid monthly. Except as provided below, Base
Rent shall equal $285,585.50 per month. The months referred to above are the
full calendar months

 

2 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

after any first partial month of the Lease Term. The monthly Base Rent rate for
any such partial month shall be the same as the rate specified for the first
full calendar month when Base Rent is payable. Base Rent shall increase two
percent (2%) per year on each anniversary of the Rent Commencement Date. Each
increase in Base Rent shall be cumulative. Landlord and Tenant acknowledge that
pursuant to the Memorandum of Understanding between Tenant and the State of
Oregon (the “State”), the State has agreed to award Tenant with up to $300,000
for roads, rights of way, sewers, storm water discharge and treatment and other
qualifying uses under the Oregon Special Works Fund. Tenant shall direct the
State to award the $300,000 amount directly to Landlord. Base Rent will be
adjusted downward to the extent that that Landlord receives any portion of the
$300,000 award. For example, if the entire $300,000 is paid to Landlord, then
Base Rent shall decrease to $283,448.00 per month.

 

12.  Brokers: Cushman & Wakefield of Florida, Inc. in cooperation with Cushman &
Wakefield of Oregon, Inc.

 

LANDLORD

TENANT

WORKSTAGE-OREGON, LLC, a Michigan limited liability company

By: /S/ JOHN C. COTTRELL        

Its: John C. Cottrell, Member        

Date: January 24, 2005                

 

ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation

By: /S/ JACK L. WILLIAMS            

Its: Jack L. Williams                           

Date: January 24, 2005                      

 

 

Exhibits (6):

Exhibit “A” – Premises Description

Exhibit “B” – Landlord’s Work (Build to Suit)

Exhibit “C” – Memorandum of Lease

Exhibit “D” – Lease Commencement Agreement

Exhibit “E” – Subordination, Non-Disturbance and Attornment Agreement

Exhibit “F” – List of Initial Improvements

 

3 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

LEASE AGREEMENT

TERMS AND CONDITIONS

SECTION 1

DEMISE AND RENT

1.1        Demise. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon and subject to the terms, covenants, provisions and
conditions of this Lease Agreement (herein called the “Lease”), the Premises
described in the Basic Lease Information.

1.2        Commencement and Expiration Dates. The term of this Lease (herein
called “Lease Term”) shall be for the period specified in the Basic Lease
Information (or until sooner terminated as herein provided), as the same may be
renewed pursuant to Section 27. After the Lease Commencement Date has occurred,
the parties shall execute the Lease Commencement Agreement attached hereto as
Exhibit “D”, and incorporated herein, confirming the actual Lease Commencement
Date.

1.3        Rent. The rents shall be and consist of a Base Rent (herein called
“Base Rent”) and Additional Rent (herein called “Additional Rent”). For purposes
of this Lease Agreement, Base Rent and Additional Rent are referred to
collectively as “Rent.” Base Rent shall be the amount indicated in the Basic
Lease Information. Base Rent shall be payable in equal monthly installments in
advance on the first day of each and every calendar month during the term of
this Lease (except to the extent otherwise specifically provided elsewhere in
this Lease). Additional Rent shall consist of all other sums of money as shall
become due from and payable by Tenant to Landlord or to others as instructed by
Landlord pursuant to the terms of this Lease. All Rent shall be paid in lawful
money of the United States of America to Landlord at its office or such other
place, as Landlord shall designate by notice to Tenant. Tenant shall pay the
Base Rent and Additional Rent promptly when due without notice or demand and
without any abatement, deduction or offset for any reason whatsoever, except as
expressly provided in this Lease. If the Lease Commencement Date occurs on a day
other than the first day of a calendar month, the Base Rent for that partial
calendar month shall be prorated on a daily basis.

1.4        Late Charge. Tenant recognizes that late payment of any Base Rent
from Tenant to Landlord will result in administrative expense to Landlord, the
extent of which additional expense is extremely difficult and economically
impractical to ascertain. Tenant therefore agrees that if Base Rent from Tenant
to Landlord remains unpaid ten (10) days after it is due, the amount of such
unpaid Base Rent shall be increased by a late charge to be paid to Landlord by
Tenant in an amount equal to $2,000.00; provided, however, that Tenant is not
obligated to pay the $2,000 late charge until Tenant has been 10 days late in
the payment of Base Rent more than one (1) time in each calendar year of the
Lease Term. Tenant agrees that such amounts are reasonable estimates of the loss
and expense to be suffered by Landlord as a result of such late payment by
Tenant and may be charged by Landlord to defray such loss and expense. Overdue
Rent (Base Rent and Additional Rent) shall bear interest payable to Landlord
from the date due until paid at a rate equal to the lesser of (i) nine percent
(9%) per annum, or (ii) three percent (3%) per annum above the “Prime Rate” as
reported by the Wall Street Journal from time to

 

4 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

time (items (i) and (ii) are collectively referred to herein as the “Rate”). The
provisions of this Section in no way relieve Tenant of the obligation to pay
Rent on or before the date on which it is due, nor do the terms of this Section
in any way affect Landlord’s remedies pursuant to Section 19 of this Lease if
Rent is past due.

1.5

Supplemental Rent.

1.5.1     Calculation. In addition to Base Rent, Tenant shall pay to Landlord
the following amount monthly as “Supplemental Rent”, which shall be treated as
“Additional Rent”:

(Usable Square Footage multiplied by $.30) divided by 12.

1.5.2     Purpose. The purpose of Supplemental Rent is to fund Landlord’s
obligations pursuant to Section 12.1.

1.5.3    Escalation. On each anniversary of the Rent Commencement Date,
Supplemental Rent shall adjust to the Consumer Price Index Rate (provided that
in no event shall Supplemental Rent decrease). The term “Consumer Price Index
Rate” shall be an amount calculated by adjusting the then-current Supplemental
Rent amount by a percentage equal to the percentage change over the preceding
twelve (12) month period of the "Consumer Price Index - U.S. City Average for
all Items for All Urban Consumers (1982-84=100)" published in the Monthly Labor
Review by the Bureau of Labor Statistics of the United States Department of
Labor (the "CPI-U"), using the CPI-U published thirty (30) days prior to the
anniversary. Notwithstanding the foregoing, annual increases in the Supplemental
Rent shall be capped at two percent (2%) per year. Landlord covenants to
calculate the adjustment fairly and accurately. If the CPI-U is discontinued,
the "Consumer Price Index - U.S. City Average for all Items for Urban Wage
Earners and Clerical Workers (1982-84=100)" published in the Monthly Labor
Review by the Bureau of Labor Statistics of the United States Department of
Labor shall be used for making the computation. If the Bureau of Labor
Statistics no longer maintains such statistics on the purchasing power of the
U.S. consumer dollar, comparable statistics published by a responsible financial
periodical or recognized authority selected by the parties shall be used for
making the computation. If the CPI-U base year 1982-84 (or other base year for a
substituted index) is changed, the denominator figure used in making the
computation in this Section 1.5.3 shall accordingly be changed so that all
increases in the CPI-U from the base year are taken into account notwithstanding
any such change in such CPI-U base year.

SECTION 2

USE

2.1        Generally. Tenant shall use and occupy the Premises for the use
specified in the Basic Lease Information and for no other purpose without the
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Withholding consent to a change of use shall be deemed
unreasonable unless Landlord has a legitimate business purpose for withholding
consent. Tenant shall not commit or allow the commission of any waste in, on, or
about the Premises. Tenant shall not use the Premises or permit anything to be
done in or about the Premises that will conflict with any law, statute,
ordinance, or governmental rule or

 

5 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

regulation now in force or which may hereafter be enacted or promulgated (the
“Legal Requirements”).

2.2        ADA Law Compliance. Landlord and Tenant acknowledge that the
provisions of the Americans with Disabilities Act (the “ADA”) allow allocation
of responsibility for compliance with the terms and conditions of the ADA in the
Lease. Landlord and Tenant agree that the responsibility for compliance with the
ADA shall be allocated as set forth in this Section. Landlord shall be
responsible for compliance with the applicable provisions of the ADA with
respect to the Premises and Landlord represents that any improvements installed
by Landlord pursuant to Exhibit “B” will conform to the ADA requirements imposed
by the local governmental authorities in connection with the issuance of
building permits and inspection of the Premises to verify compliance with the
approved plans and specifications. Tenant shall, at Tenant’s expense, promptly
comply with all requirements of any legally constituted public authorities made
necessary by reason of Tenant’s specific use of the Premises, including without
limitation, the ADA.

2.3        Environmental Law Compliance. For purposes of this Section the term
“Hazardous Substances” means and includes all hazardous and toxic substances,
waste or materials, any pollutant or contaminant, including, without limitation,
PCBs, asbestos, asbestos-containing material, and raw materials that are
included under or regulated by any Environmental Laws. For purposes of this
Lease the term “Environmental Laws” shall mean and include all federal, state
and local statutes, ordinances, regulations and rules presently in force or
hereafter enacted relating to environmental quality, contamination, and clean-up
of Hazardous Substances including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 § 6091 et
seq., as amended by the Superfund Amendments and Reauthorization Act of 1986,
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6091 et seq., as
amended by the Hazardous and Solid Waste Amendments of 1984, and state superlien
and environmental clean-up statutes and all rules and regulations presently or
hereafter promulgated under said statutes as amended. Landlord represents that,
to the best of Landlord’s knowledge, the Premises are in compliance with all
Environmental Laws respecting Hazardous Substances, and that Landlord has
received no notice of any pending or threatened lien, action or proceeding
respecting any alleged violation of Environmental Laws respecting Hazardous
Substances that has occurred on or near the Premises or in or about the
Building. Landlord and Tenant shall each promptly comply with any future
Environmental Laws to the extent applicable to the Premises. Tenant and Landlord
shall not bring or permit anyone to bring Hazardous Substances onto the Premises
in excess of those substances customarily used office settings; Tenant and
Landlord shall comply with all Environmental Laws in conjunction with its use
and disposal of the same. Landlord and Tenant are each responsible for their own
acts and omissions relating to compliance with Environmental Laws and the use of
Hazardous Substances at the Premises. The parties have agreed to not apportion
the environmental risks between them relating to third-party acts or omissions
related to Environmental Laws and Hazardous Substances and agree to defer to and
avail themselves to state law and federal law with respect to the apportionment
of damages related to third-party acts and omissions relating to Environmental
Laws and Hazardous Substances.

2.4        Indemnity Regarding Legal Violations. Tenant shall indemnify and hold
harmless Landlord from and against any and all claims arising from Tenant’s
breach of its

 

6 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

representations, warranties and covenants under this Lease respecting compliance
with Legal Requirements including but not limited to Environmental Laws;
together with all costs, expenses and liabilities incurred or in connection with
each such claim, action, proceeding or appeal, including, without limitation,
all reasonable attorneys’ fees and expenses. Landlord shall indemnify and hold
harmless Tenant from and against any and all claims arising from Landlord’s
breach of its representations, warranties and covenants under this Lease
respecting compliance with Legal Requirements including but not limited to the
ADA or Environmental Laws; together with all costs, expenses and liabilities
incurred or in connection with each such claim, action, proceeding or appeal,
including, without limitation, all reasonable attorneys’ fees and expenses.

SECTION 3

TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES

By taking possession of the Premises on the Lease Commencement Date, Tenant
accepts the Premises as being Substantially Complete. Tenant shall not be
required to accept the Premises unless and until the Premises are Substantially
Complete. Landlord’s obligations with respect to the Premises are as set forth
in Section 12.1 hereof. Tenant’s obligations with respect to the Premises are as
set forth in Section 12.2 hereof. Landlord shall provide Tenant with at least
monthly updates on the status of Landlord’s Work and shall provide Tenant thirty
(30) days prior notice of the exact date the Premises will be ready for Tenant
to take possession. Landlord shall promptly and diligently repair any
“punchlist” items and any latent defects in the Premises (except any
improvements constructed by Tenant or its agents or employees) within sixty (60)
days following notice by Tenant.

SECTION 4

LANDLORD’S OPERATING EXPENSES AND TAXES

4.1        Landlord’s Operating Expenses. For the purposes of this Lease, the
term “Landlord’s Operating Expenses” shall mean all expenses paid or incurred by
Landlord (or on Landlord’s behalf) as reasonably determined by Landlord (in
accordance with generally accepted accounting principles, if applicable or
appropriate) to be necessary or appropriate for the efficient operation,
management (if applicable pursuant to Section 12.2), maintenance and repair of
the Premises, including without limitation: (i) the cost of all charges of
insurance; (ii) charges of independent contractors performing repairs or
services to the Premises or wages, benefits and applicable taxes on Landlord’s
employees providing management, maintenance and repair services at the Premises,
to the extent such items are reasonably allocable to the Premises in accordance
with generally accepted accounting principles; (iii) alterations and
improvements to the Premises made by reason of changes to laws and requirements
of any public authorities or the requirements of insurance bodies after the
Lease Commencement Date, the cost of which shall be amortized (with interest at
the Rate on the unamortized balance) over the useful life of such improvements
in accordance with generally accepted accounting principles; (iv) intentionally
deleted; (v) reasonable legal, accounting and other professional fees incurred
in connection with operation, maintenance and management of the Premises except
for Landlord’s negligence or violation of Legal Requirements; (vi) Taxes as
defined in Section 4.3; (vii) all other charges properly allocable to the
operation, repair and maintenance of the Premises in accordance with generally
accepted accounting principles; and (viii) intentionally deleted.
Notwithstanding the foregoing, Landlord’s Operating Expenses shall not include
any expense for items outlined as

 

7 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

Landlord’s responsibility in Section 12.1 (it being the intent of the parties
that Landlord shall assume the responsibility for those items in exchange for
the payment of Supplemental Rent). Landlord's Operating Expenses shall be
reasonable, directly related to the Premises, and comparable to that of other
Class "A" suburban customer connect call center buildings in the
Eugene-Springfield, Oregon office space market. Landlord’s Operating Expenses
are not a profit center for Landlord and Landlord shall only pass through to
Tenant Landlord’s actual expenses incurred with respect to the Premises.
Landlord will utilize its best efforts to minimize Landlord’s Operating Expenses
and real estate taxes. Landlord shall pass through to Tenant the benefit of any
and all economic and business incentives awarded to Landlord from state and
local governments as a result of Tenant’s occupancy of the Premises, including
but not limited to property tax abatements, as further referenced in Section
26.9.

4.2        Exclusions From Landlord’s Operating Expenses. Landlord’s Operating
Expenses shall not include: (i) depreciation or amortization (except as provided
above in Section 4.1); (ii) interest on and amortization of debts (except as
provided above in Section 4.1) or any ground lease rental; (iii) intentionally
deleted; (iv) leasing commissions, attorneys’ fees, costs and disbursements and
other expenses (including advertising) incurred in connection with leasing the
Premises for prospective tenants or occupants; (v) refinancing costs; (vi)
intentionally deleted; (vii) repairs occasioned by fire, windstorm or other
casualty or by condemnation or eminent domain, to the extent such repairs are
paid for by insurance proceeds or condemnation proceeds; (viii) the cost of
fulfilling Landlord’s obligations pursuant to Section 12.1 (except as
specifically permitted in Section 4.1(iii)); (ix) any attorney’s fees incurred
by Landlord where the Tenant prevails in establishing a breach of the Lease by
the Landlord; (x) any fines, penalties, damages, and the like payable to third
parties or governmental entities due to Landlord’s violation of the Lease or any
Legal Requirements; (xi) overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for services in the Building to the
extent the same exceeds the costs of such services rendered by other first class
unaffiliated third parties on a competitive basis; (xii) Landlord’s general
corporate overhead and general and administrative expenses; (xiii) all items and
services for which Tenant reimburses Landlord; (xiii) advertising and
promotional expenditures in connection with leasing the Building, and costs of
the installation of signs in or on the Building identifying the owner of the
Building; (xiv) costs incurred in connection with upgrading the Building to
comply with handicap, life, fire and safety codes in effect and in force prior
to the date the Certificate of Occupancy for the Building is obtained; (xv) the
cost of any replacement or major repair of any component of the Building due to
construction or design defects. A major repair means one that costs more than
$5,000.00. Where repairs must be made throughout the Building to multiple units
of the same component, the cost of repairing all of the units shall be
considered a single repair for purposes of determining if a major repair is
involved. Landlord shall use reasonable efforts to seek reimbursement for all
expenses where Landlord has a valid claim against a party for causing the
expense to be incurred such as damage to the Building caused by negligence of a
third party. Except as provided in Section 12.2, Landlord is not entitled to a
management fee relating to its management of the Premises. In no event shall
Landlord’s Operating Expenses include the costs of items that are the
responsibility of Landlord pursuant to Section 12.1 (it being the intent of the
parties that Landlord is responsible for those items in exchange for the payment
of Supplemental Rent).

 

8 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

4.3        Taxes. The term “Taxes” includes (i) all real property taxes and
assessments (general and special) and personal property taxes, charges, rates,
duties and assessments rated, levied or imposed by any governmental authority
with respect to the Premises and any improvements, fixtures and equipment
located therein or thereon, and with respect to all other property of Landlord,
real or personal, located in or on the Premises or the Building and used in
connection with the operation of the Building; (ii) any tax in lieu of a real
property tax; (iii) any tax or excise levied or assessed by any governmental
authority on the rentals payable under this Lease or rentals accruing from the
use of the Premises; provided that this shall not include federal or state,
corporate or personal income taxes; and (iv) any tax or excise imposed or
assessed against Landlord which is measured or based in whole or in part on the
capital employed by Landlord to improve the Premises and construct the Building
in lieu of a real property tax. Anything in this Section to the contrary
notwithstanding, Taxes shall not include federal or state, corporate or personal
income taxes. If Landlord receives a refund of Taxes then Landlord shall credit
such refund, net of any professional fees and costs incurred by Landlord to
obtain the same, against the Taxes for the Operating Year to which the refund is
applicable or the current Operating Year, at Landlord’s option. Taxes shall not
include any late charges, interest or penalties incurred due to late payment.
Landlord shall use reasonable efforts to reduce and minimize Taxes as well as
all other Landlord’s Operating Expenses throughout the Term of the Lease to the
extent possible consistent with operating the Building in a first-class manner
as compared to other comparable Class “A” suburban customer connect call center
buildings in the Eugene-Springfield, Oregon office space market. Tenant shall
pay the real property tax assessments due for the Premises directly to the
taxing authority and provide Landlord with proof of payment within thirty (30)
days thereof. If Tenant pays the real property tax assessment in a timely
manner, Tenant shall receive all the benefits of the maximum discount available
by law, whether or not Landlord has paid same timely. Tenant shall not pay any
increase in the real property tax assessment resulting from a reassessment due
to a transfer of ownership of the Premises by Landlord.

SECTION 5

PAYMENT OF LANDLORD’S OPERATING EXPENSES

5.1        Operating Year. As used in this Section 5, the term “Operating Year”
shall mean each calendar year of the Lease Term and in the event this Lease
begins or ends on any date other than the first day of the calendar year, the
calculations, costs and payments referred to herein shall be prorated during the
first partial calendar year.

5.2         Lease. Throughout the entire Lease Term, Tenant shall pay as
Additional Rent, the Landlord’s Operating Expenses of the Premises.

5.3        Written Statement of Estimate. At least ten (10) days prior to the
commencement of each Operating Year during the Lease Term, Landlord shall
furnish Tenant with a written statement setting forth the estimated Landlord’s
Operating Expenses for the next Operating Year. Tenant shall pay to Landlord as
Additional Rent commencing on the first day of the Operating Year, and
thereafter on the first day of each calendar month of each Operating Year during
the Lease term, an amount equal to one-twelfth of the amount of Landlord’s
written statement. If Landlord delivers the written statement late, Tenant shall
continue to pay to Landlord an amount equal to one-twelfth of the estimated
Landlord’s Operating Expenses for the

 

9 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

immediately preceding Operating Year until Landlord does furnish the written
statement, at which time Tenant shall pay the amount of any excess for the
expired portion of the current Operating Year over the Tenant’s actual payments
during such time and any excess payments by Tenant credited to the next due
payment of Rent from Tenant refunded to Tenant within thirty (30) days following
the date of such statement. The late delivery of any written statement by
Landlord shall not constitute a waiver of Tenant’s obligation to pay Landlord’s
Operating Expenses.

5.4        Final Written Statement. Within ninety (90) days after the close of
each Operating Year during the Lease Term, Landlord shall deliver to Tenant a
written statement (the “Operating Statement”) setting forth the actual increase
in Landlord’s Operating Expenses for the preceding Operating Year. If the actual
increase in Landlord’s Operating Expenses is in excess of the estimated increase
in Landlord’s Operating Expenses, Tenant shall pay the amount of such excess to
Landlord as Additional Rent within thirty (30) days after receipt of such
statement by Tenant. If the actual increase in Landlord’s Operating Expenses is
less than the estimated increase in Landlord’s Operating Expenses actually paid
by Tenant, then the amount of the excess overpayment shall be paid by Landlord
to Tenant within thirty (30) days following the date of such statement if Tenant
requests full reimbursement, or otherwise Landlord may elect to apply the
overpayment to Tenant’s next Rent payment, reimbursing only the excess over such
next payment, if any.

5.5        Tenant Examination. The Operating Statement referred to herein shall
be audited by an independent certified accountant of Landlord’s choosing (which
audit costs shall be treated as Landlord’s Operating Expenses) and shall be
prepared in accordance with generally accepted accounting principles,
consistently applied and shall contain sufficient detail to enable Tenant or its
agents to verify the calculation. Tenant shall have the right to audit
Landlord's books and records with respect to the preparation of the Operating
Statement. Upon at least ten (10) days’ advance written notice to Landlord and
during business hours, Tenant may examine and copy any invoices, receipts,
canceled checks, vouchers or other instruments used to support the figures shown
on the Operating Statement. Tenant shall use reasonable efforts to complete such
examination in a manner that will minimize the disruption to the Landlord’s
business caused by the examination. If such audit reveals that Tenant overpaid
Landlord by more than three percent (3%), Landlord shall reimburse Tenant for
the cost of Tenant's audit, including its accountant and legal fees associated
therewith, and immediately refund the overpayment to Tenant. Tenant’s monthly
payment of increases in Landlord’s Operating Expenses in accordance with Section
5.3 shall not waive Tenant’s right to examine and dispute the correctness of the
Operating Statement provided pursuant to Section 5.4. Each such Operating
Statement given by Landlord pursuant to Section 5.4 shall be conclusive and
binding upon Tenant and Landlord unless within one hundred twenty (120) days
after the receipt of such Operating Statement, Tenant notifies Landlord that it
disputes the correctness of the Operating Statement, specifying the particular
respects in which the Operating Statement is claimed to be incorrect.

5.6        No Reduction in Amount of Base Rent. Nothing in the Lease shall be
construed to mean the Base Rent amount specified in the Basic Lease Information
shall be reduced due to any decrease in Landlord’s Operating Expenses.

 

10 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SECTION 6

SUBORDINATION, NOTICE TO SUPERIOR LESSORS AND MORTGAGEES

6.1        Subordination. Any lease to which this Lease is subject and
subordinate, is herein called “Superior Lease” and the lessor of a Superior
Lease or its successor in interest is herein called “Superior Lessor.” Any
mortgage to which this Lease is subject and subordinate, is herein called
“Superior Mortgage” and the holder of a Superior Mortgage, or its successor in
interest is herein called “Superior Mortgagee.” Landlord shall cause any
Superior Lessor or Superior Mortgagee to enter into the Subordination,
Non-disturbance and Attornment Agreement attached hereto as Exhibit “E”, and
incorporated herein.

SECTION 7

QUIET ENJOYMENT

So long as Tenant pays all of the Base Rent and Additional Rent and performs all
of Tenant’s other obligations hereunder, Tenant shall peaceably and quietly
have, hold and enjoy the Premises without hindrance, ejection or interference by
Landlord or any person lawfully claiming through or under Landlord.

SECTION 8

ASSIGNMENT AND SUBLETTING

8.1        Generally. Except for the permitted transfers described below in this
Section, Tenant shall not sell, assign, transfer, mortgage, sublet, encumber or
otherwise transfer by operation of law or otherwise this Lease or any interest
herein, or the Premises or any portion thereof, without the prior written
consent of Landlord which consent Landlord shall not unreasonably withhold,
delay, or condition. Tenant may retain any profit, which may arise from any
sublet or assignment. The Tenant may recover damages if the Landlord is found
either to have acted in bad faith or to have acted unreasonably in withholding,
conditioning or delaying consent. No consent by Landlord to any sale,
assignment, transfer, mortgage, sublease, or other encumbrance shall be
construed to relieve Tenant from its obligations hereunder or from obtaining
Landlord’s written consent in the future.

8.1.1     Tenant shall, by written notice, advise Landlord of its desire from
and after a stated date (which shall not be less than thirty (30) days nor more
than ninety (90) days after the date of Tenant’s notice), to transfer its
interest in the Premises or any portion thereof for any part of the term hereof;
and such notice by Tenant shall state the name and address of the proposed
transferee, and Tenant shall deliver to Landlord a true and complete copy of the
proposed transfer instrument summary term sheet representative of the business
terms of the transfer with said notice, and reasonable financial information so
that Landlord can evaluate the proposed transferee.

8.1.2     Upon any request by Tenant to transfer all or any part of the
Premises, Landlord shall respond in writing to Tenant within ten (10) days after
the date of Tenant’s request provided the notice contains a prominent warning of
such deadline for response, and Landlord shall have the right to either: (a)
permit the transfer on the conditions referred to in Section 8.2 and any other
conditions Landlord may reasonably impose; or (b) reasonably deny

 

11 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

Tenant’s request, in which event this Lease shall continue in full force and
effect and unmodified.

8.2        Conditions of Landlord’s Consent. As a condition to Landlord’s prior
written consent as provided for in this Section, the transferee(s) shall agree
in writing to comply with and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease, and Tenant shall deliver to
Landlord, promptly after execution, an executed copy of each transfer instrument
and an agreement of said compliance by each transferee.

8.3        Permitted Transfers. Provided that Tenant is not currently in default
under the Lease beyond any applicable notice and cure periods, upon thirty (30)
days’ advance written notice to Landlord, Tenant may sublet the Premises or
assign this Lease without the Landlord’s consent, with respect to the following
types of transfers: (i) a subsidiary, affiliate, franchisee, division or
corporation controlled or under common control with Tenant, so long as Tenant
remains primarily liable under the Lease; (ii) a successor corporation related
to Tenant by merger, consolidation, non-bankruptcy reorganization, or government
action, so long as the successor corporation has a net worth and financial
investment rating by a rating service (such as Standard & Poors) equal to or
greater than Tenant’s net worth or financial investment rating as of the Lease
Document Issuance and Reference Date; (iii) the purchaser of substantially all
of the Tenant’s assets provided that Tenant has substantial assets which will be
included in the sale which are in addition to those located in the Premises, so
long as the successor corporation has a net worth and financial investment
rating by a rating service (such as Standard & Poors) equal to or greater than
Tenant’s net worth or financial investment rating as of the Lease Document
Issuance and Reference Date; or (iv) a sublease of all or any portion of the
Premises to any third-party sublessee, so long as Tenant remains primarily
liable under the Lease.

SECTION 9

INSURANCE

9.1        Waiver of Right of Recovery. Anything to the contrary in this Lease
notwithstanding, neither party, shall be liable to the other party or to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage to any building, structure or other tangible property
normally covered under an all risk policy of property insurance or under
workers’ compensation laws and benefits even though such loss or damage might
have been occasioned by the negligence of such party, its agents or employees.

9.2

Public Liability Insurance.

9.2.1     Tenant’s Insurance. Tenant, at its expense, shall maintain at all
times during the term of this Lease, public liability insurance in respect of
the Premises and the conduct or operation of business therein, with Landlord and
its managing agent, if any, and any Superior Lessor or Superior Mortgagee whose
name and address shall previously have been furnished to Tenant, as additional
insureds, with Five Million and No/100 Dollars ($5,000,000.00) minimum combined
single limit coverage, or its equivalent. All such above-described insurance
shall insure the performance by Tenant of the indemnity agreement as to
liability for injury to, illness of, or death of persons and damage to property
set forth in Section 15. Tenant shall deliver to Landlord certificates of
insurance, in form reasonably satisfactory to Landlord issued by the insurance

 

12 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

company or its authorized agent, at least ten (10) days before the Lease
Commencement Date. Tenant shall procure and pay for renewals of such insurance
from time to time, and Tenant shall deliver to Landlord such renewal certificate
as soon as possible but not more than thirty (30) days following issuance of the
same. All such policies shall contain a provision whereby the same cannot be
canceled or modified unless Landlord and any additional insured is given at
least twenty (20) days prior written notice of such cancellation or
modification. Tenant shall forward a certificate of insurance to Landlord in a
form reasonably acceptable to Landlord.

9.2.2     Landlord’s Insurance. Landlord, at its expense, shall maintain at all
times during the term of this Lease, public liability insurance in respect to
its activities at the Premises with Tenant named as an additional insured, with
Five Million and No/100 Dollars ($5,000,000.00) minimum combined single limit
coverage, or its equivalent. All such insurance shall insure the performance by
Landlord of the indemnity agreement as to liability for injury to, illness of,
or death of persons and damage to property set forth in Section 15. Landlord
shall deliver to Tenant certificates of insurance, in form reasonably
satisfactory to Tenant issued by the insurance company or its authorized agent,
at least ten (10) days before the Lease Commencement Date. Landlord shall
procure and pay for renewals of such insurance from time to time, and Landlord
shall deliver to Tenant such renewal certificate as soon as possible but not
more than thirty (30) days following issuance of the same. All such policies
shall contain a provision whereby the same cannot be canceled or modified unless
Tenant and any additional insured is given at least twenty (20) days prior
written notice of such cancellation or modification.

9.3        Acceptable Insurance Companies. All insurance policies required to be
carried by the parties hereunder shall be issued by responsible insurance
companies authorized to issue insurance in the State of Oregon rated B VII or
higher by Best’s Insurance Rating Service. Tenant may self insure on any of the
required insurance provided that upon request Tenant shall deliver to Landlord
reasonably satisfactory evidence of sufficient reserves and net worth to justify
such self insurance and provided further that any other provisions of this Lease
affected by the Tenant’s insurance such as the waiver of subrogation rights or
indemnity provisions shall be interpreted and applied in such a manner as to
avoid any adverse effect on the Landlord by allowing Tenant to self insure.

9.4        Property Insurance. Tenant shall maintain property insurance covering
the Premises and the Tenant’s Property located on the Premises. Such insurance
shall be written on a special form covering the full replacement cost and shall
be maintained throughout the entire Lease Term, with Landlord and its managing
agent, if any, and any Superior Lessor or Superior Mortgagee whose name and
address shall previously have been furnished to Tenant, as additional insureds.
Tenant shall deliver to Landlord certificates of insurance, in form reasonably
satisfactory to Landlord issued by the insurance company or its authorized
agent, at least ten (10) days before the Lease Commencement Date. Tenant shall
procure and pay for renewals of such insurance from time to time, and Tenant
shall deliver to Landlord such renewal certificate as soon as possible but not
more than thirty (30) days following issuance of the same. All such policies
shall contain a provision whereby the same cannot be canceled or modified unless
Landlord and any additional insured is given at least twenty (20) days prior
written notice of such cancellation or modification. A certificate of such
insurance acceptable to Landlord shall be sent to Landlord. Such insurance shall
have commercially reasonable deductibles. Tenant

 

13 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

shall bring or keep all personal property and trade fixtures upon the Premises
or in the Building solely at its own risk, and Landlord shall not under any
circumstances be liable for any damages thereto or any destruction or theft
thereof except that Landlord shall be responsible for damages arising from its
acts or omissions. During the Lease Term, Tenant shall maintain business
interruption insurance with respect to Tenant’s business operations at the
Premises. Tenant may self-insure for such risk.

SECTION 10

ALTERATIONS

10.1      Requirements. Tenant shall not make or suffer to be made any
alterations, additions, or improvements in, on, or to the Premises or any part
thereof which would require a building permit without the prior written consent
of Landlord, which shall not be reasonably withheld, conditioned or delayed;
except that Tenant may replace floor coverings, wall coverings, reconfigure
interior improvements and non-load bearing interior walls, and re-paint the
Premises without Landlord’s consent. Subject to Section 11.2 hereof, any such
alterations, additions, or improvements in, on, or to said Premises, except for
Tenant’s movable furniture, trade fixtures and equipment, shall immediately
become Landlord’s property and, at the end of the term hereof, shall remain on
the Premises without compensation to Tenant. If Landlord consents to the making
of any such alterations, additions, or improvements by Tenant, the same shall be
made by Tenant, at Tenant’s sole cost and expense, in accordance with plans and
specifications approved by Landlord, and any contractor or person selected by
Tenant to make the same must first be approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall require any party performing work on or at the Premises to comply with
Landlord’s reasonable insurance requirements. Tenant shall obtain all required
governmental permits and authorizations for any such work and Tenant shall cause
all such work to be completed in a good and workmanlike manner, free from
defective materials and in compliance with all building, zoning, and other laws,
ordinances, rules, and regulations. If the alterations, additions or
improvements shall be made by Landlord for Tenant’s account, Tenant shall
reimburse Landlord for the cost thereof within thirty (30) days after receipt of
a statement, setting forth the actual cost of such alterations, additions or
improvements. At the time consent is given to Tenant to make an improvement to
the Premises, Landlord shall indicate in writing whether or not removal, repair
and restoration will be required with respect to such improvement upon the
expiration or earlier termination of this Lease. If Landlord’s consent is not
required for said alteration, upon Tenant’s request, Landlord shall state in
writing whether proposed alterations, additions or improvements must be removed
upon the expiration or sooner termination of the Lease Term.

Except for those items defined as Tenant’s property in Section 11.2 of this
Lease, all of the initial improvements to be installed pursuant to Exhibit “B”
shall immediately become Landlord’s property and, at the end of the term hereof,
shall remain on the Premises without compensation to Tenant, except for
removable trade fixtures and the items described in Exhibit “F” hereto, which
shall be considered Tenant’s property and Tenant may remove or leave said items
on the Premises at Tenant’s sole option.

After the expiration or sooner termination of the Lease Term and upon demand by
Landlord made no later than thirty (30) days after such expiration or earlier
termination, Tenant

 

14 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

shall promptly remove any or all alterations, additions, or improvements made by
or for the account of Tenant, designated by Landlord to be removed, and Tenant
shall repair and restore the Premises to their original condition, subject to
ordinary wear and tear, casualty and condemnation. Such removal, repair and
restoration work shall be done promptly and with all due diligence at Tenant’s
sole cost and expense. The provisions of this Section 10 shall not apply to the
initial Tenant Improvements described in Exhibit “B” to this Lease or to
alterations or improvements that Landlord has previously indicated by writing
that Tenant would not have to remove.

10.2      Indemnification of Landlord. Tenant, at its expense, and with
diligence and dispatch, shall procure the cancellation or discharge of all
notices of violation arising from or otherwise connected with alterations, or
any other work, labor, services or materials done for or supplied to Tenant at
Tenant’s request, which shall be issued by any public authority having or
asserting jurisdiction. Tenant shall defend, indemnify and save harmless
Landlord and any Superior Lessor or Superior Mortgagee from and against any and
all mechanic’s and other liens and encumbrances filed in connection with
alterations, or any other work, labor, services or materials done for or
supplied to Tenant (other than work performed for Tenant by Landlord pursuant to
Exhibit “B”), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all costs, expenses and liabilities incurred in connection
with any such lien or encumbrance or any action or proceeding brought thereon.
Tenant, at its expense, shall procure the satisfaction or discharge of record of
all such liens and encumbrances within thirty (30) days after Tenant’s receipt
of notice of after the filing thereof. Nothing herein contained shall prevent
Tenant from contesting, in good faith and at its own expense, any notice of
violation, or lien provided Tenant posts for the protection of Landlord security
reasonably acceptable to Landlord.

SECTION 11

LANDLORD’S AND TENANT’S PROPERTY

11.1      Landlord’s Property. All fixtures, carpeting, equipment, improvements
and appurtenances attached to or built into the Premises at the commencement of
or during the term of this Lease, whether or not by or at the expense of Tenant,
shall be and remain a part of the Premises, shall be deemed the property of
Landlord and shall not be removed by Tenant, except as provided in Sections 10
and 11.2.

11.2      Tenant’s Property. The provisions of Section 11.1 above
notwithstanding, all business and trade fixtures, custom millwork, reception
desks, machinery and equipment (including but not limited to supplemental
air-conditioning units and surface mounted light fixtures, if any),
communications and computer equipment and office equipment may be removed by the
Tenant. Tenant may remove furniture, furnishings (excluding window coverings)
and other articles of movable personal property owned by Tenant and located in
the Premises. All of the foregoing items which Tenant is allowed to remove from
the Premises are herein collectively called “Tenant’s Property”) and shall be
and remain the property of Tenant and may be removed by Tenant at any time
during the term of this Lease; provided, that if any of Tenant’s Property is
removed, Tenant shall promptly repair or pay the cost of repairing any damage to
the Premises or to the Building resulting from the installation and/or removal
thereof to Landlord’s reasonable satisfaction.

 

15 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SECTION 12

REPAIR, MAINTENANCE AND MANAGEMENT OF PREMISES

12.1      Landlord’s Capital Repair and Replacement Obligations. Except for the
items specifically designated as being Tenant’s responsibility pursuant to the
second sentence of Section 12.2, Landlord shall make all capital repairs and
capital replacements to the Premises at its sole expense, including but not
limited to: (a) the foundations, exterior walls, and other structural elements
and structural components of the Building; (b) the roof and the roof membrane of
the Building; and (c) the elevators, heating and air conditioning systems, UPS,
ATS, and the parking lots and drive aisles. The cost of Landlord’s obligations
pursuant to this Section 12.1, shall not be deemed a Landlord’s Operating
Expense, it being the intent of the parties that Landlord shall assume the
responsibility for these items in exchange for the payment of Supplemental Rent.
With respect to any capital repairs or capital replacements to the Premises with
a cost greater than $5,000, Tenant shall have the right to review and approve
any proposals or contracts relating thereto. A repair or replacement shall be
deemed “capital” for purposes of this Section 12, if it can be capitalized in
accordance with United States generally accepted accounting principles.

12.2      Tenant’s Maintenance, Repair and Replacement Obligations. Except for
the obligations of Landlord set forth in Section 12.1, Tenant, at Tenant's sole
expense, shall repair, replace and maintain the Premises, and Tenant’s
furniture, fixtures and equipment, in good order, condition and repair, and in a
manner consistent with the standards identified by IREM for Class "A" office
buildings, subject to and excepting reasonable wear and tear and damage from
insured events of casualty or destruction. In addition to the foregoing, Tenant
shall make all capital repairs and capital replacements of Building electrical,
other electrical (including all electrical conduit, utility facilities and
equipment, and generators on the Premises), the supplemental air conditioning
system located in the data center portion of the Premises, plumbing fixtures and
equipment, all fire/life safety facilities and equipment, and exterior surfaces
and interior surfaces of all glass, including exterior windows and interior
glass and all doors. Without limiting the foregoing, Tenant shall regularly
schedule with a maintenance contractor or contractors service for all heating
and air conditioning systems, elevators and mechanical systems and other
Building Systems and equipment which service contracts shall include all service
recommended by any applicable equipment manufacturer and shall otherwise be in
accordance with applicable operations maintenance manuals therefor. Tenant will
keep the Premises in a neat and sanitary condition, safe for human occupancy and
use, and will not commit any nuisance or waste in, on or about the Premises or
the Property. Tenant is solely responsible for and to the fullest extent
allowable under the laws, will release, indemnify, protect and defend Landlord
against (with counsel reasonably acceptable to Landlord) and hold Landlord
harmless from, the cost of repairing, and any claims resulting from, any
penetrations or perforations of the roof or exterior walls that the Tenant
causes. Tenant will maintain the Premises in a first class condition. Tenant's
repairs will be at least equal in quality and workmanship to the original work
and Tenant will make the repairs in accordance with all laws and in a manner so
as to avoid damage to the structural elements of the Building.

Tenant shall manage the Premises using its in-house property management
personnel or an outside property management company. If Tenant ceases or intends
to cease managing the Premises, Landlord shall have the right to assume (or hire
an outside property

 

16 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

management firm to assume) management responsibilities for the Premises at a
management fee to be negotiated by the parties (at a rate that is customary in
the Eugene-Springfield real estate market) and such fee shall constitute a
Landlord’s Operating Expense that may be passed through to Tenant as Additional
Rent pursuant to Section 4.1. Tenant shall have the right to enter into
contracts with third-party service providers for discrete services. Tenant shall
promptly furnish to Landlord copies of all such contracts with third-party
service providers upon Landlord’s request.

If Tenant should be in default of its obligations to perform any of its
obligations under this Section 12.2, following the expiration of any applicable
cure period following notice, then Landlord may, if it so elects, in addition to
any other remedies provided herein, effect such repair and maintenance. No entry
in making such repairs or maintenance shall be deemed an eviction or disturbance
of Tenant's use or possession, or render Landlord liable for damages, by
abatement of rent or otherwise or relieve Tenant from any obligation herein set
forth provided that any such entry will, except in emergencies, be made
following reasonable notice to Tenant and such repairs will, to the extent
reasonably possible, be performed in a manner to minimize impact on Tenant's use
of the Premises. Any sums expended by Landlord in effecting such repairs and
maintenance shall be due and payable within 30 days of written demand and shall
constitute Additional Rent due hereunder.

12.3      Utilities. Tenant shall pay, before delinquency, all charges for all
utility services consumed on or provided to the Premises including, without
limitation, charges for water, sewer, internet, electricity, HVAC, janitorial
and telecommunication services. Landlord shall not be liable in damages or
otherwise for any interruptions or failure in the supply of any utilities or
utility service to the Premises except such failure or interruption which
results from the acts or omissions of Landlord.

12.4       Disclaimer. So long as Landlord has not acted negligently or
intentionally and Landlord uses its reasonable efforts to restore any services
that are reduced or interrupted, Landlord shall not be in default hereunder or
be liable for any damages directly or indirectly resulting from, or by reason of
(i) the installation, use or interruption of use of any equipment in connection
with the furnishing of the foregoing utilities and services, (ii) failure to
furnish or delay in furnishing any such utilities or services when such failure
or delay is caused by acts of nature or the elements, labor disturbances of any
character, any other accidents or other conditions beyond the reasonable control
of Landlord, or by the making of repairs or improvements to the Premises or the
Building, or (iii) the limitation, curtailment, rationing or restriction on use
of water or electricity, gas or any other form of energy or any other service or
utility whatsoever serving the Premises or the Building. If electricity, HVAC,
water/sewer or elevator service are interrupted as a result of Landlord’s acts
or omissions, in addition to Tenant’s other remedies hereunder, Tenant shall
receive complete abatement of Rent after two (2) days of such stoppage and for
each day thereafter until such services are restored.

SECTION 13

ACCESS

Landlord shall have reasonable access to the Premises. Landlord shall provide
reasonable advance notice of its entry onto the Premises to inspect, alter,
improve or repair the

 

17 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

Premises. Landlord shall provide Tenant with at least three (3) business days’
prior notice before entering onto the Premises for the purpose of showing the
Premises to prospective purchasers, mortgagees or tenants (but to prospective
tenants for the Building only in the last nine (9) months of the Lease).
Landlord shall use reasonable efforts to minimize the interference caused by
such entry and shall do so at times that causes the least amount of disruption
to the Tenant. Landlord will utilize after hours access or weekends, if
necessary, to comply with Tenant's reasonable requests. Landlord shall not enter
certain areas of the Premises (as such areas are designated from time to time by
Tenant) unless accompanied by a designated representative of Tenant. If Tenant's
business operation in the Premises becomes in any way inoperative as a result of
Landlord's entry into and upon any part of the Premises, as determined by Tenant
in its reasonable opinion, in addition to Tenant’s other remedies hereunder,
Rent shall be abated during said inoperative time.

SECTION 14

NOTICE OF OCCURRENCES

Tenant shall give prompt notice to Landlord of: (i) any occurrence in or about
the Premises for which Landlord might be liable; (ii) any fire or other casualty
in the Premises; (iii) any damage to or defect in the Premises including the
fixtures, equipment and appurtenances thereof, for the repair of which Landlord
might be responsible; and (iv) damage to or defect in any part or appurtenances
of the Building’s sanitary, electrical, heating, ventilating, air-conditioning,
elevator or other systems of which Tenant is aware.

SECTION 15

NON-LIABILITY AND INDEMNIFICATION

15.1      Waiver. Neither party shall be liable for any insured injury, loss or
damage to person or property sustained by the other party, or other persons,
which may be caused by theft or by any other act or neglect of any third party.
Neither party nor any partner, director, officer, agent, servant or employee of
a party shall be liable to the other for any insured loss, injury or damage to
any third person or to its or their property, irrespective of the cause of such
injury, damage or loss except to the extent caused by or resulting from
intentional torts, it being the intent of the parties that they each look to
their own insurance policies for coverage of any such item resulting from an
accident even if caused by the negligence of a party. Further, neither party nor
any partner, director, officer, agent, servant or employee of a party shall be
liable: (i) for any such insured damage caused by other occupants or persons in,
upon or about the Building, or caused by operations in construction of any
private, public or quasi-public work; or (ii) for consequential damages
including lost profits, of a party or any person claiming through or under the
party, except to the extent specifically provided otherwise in this Lease.

15.2      Indemnification. Tenant shall indemnify and hold harmless Landlord
from and against third party claims for bodily injury and/or property damage
arising from or in connection with any accident, injury or damage whatsoever
(except those caused by Landlord’s negligence or breach of this Lease) occurring
in, at or upon the Premises as a result of Tenant’s activities thereon; together
with all costs, expenses and liabilities incurred or in connection with each
such claim or action or proceeding brought thereon, including, without
limitation, reasonable attorneys’ fees and expenses at trial and upon appeal.
Landlord shall indemnify and hold harmless Tenant from and against third party
claims for bodily injury and/or property damage

 

18 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

arising from or in connection with any accident, injury or damage whatever
(except those caused by Tenant’s negligence or breach of this Lease) occurring
in, at or upon the Premises as a result of Landlord’s activities thereon;
together with all costs, expenses and liabilities incurred or in connection with
each such claim or action or proceeding brought thereon, including, without
limitation, reasonable attorneys’ fees and expenses at trial and upon appeal.

15.3      Duty to Defend. In case any action, proceeding or claim (collectively,
"Claim") is brought against either party (the "Indemnitee") and such Claim is a
Claim from which the other party (the "Indemnitor") is obligated to indemnify
the other for pursuant to Section 15.2, the Indemnitor shall have the right to,
upon notice from the other party, (i) participate in the defense of such action
with counsel of reputable standing and (ii) assume the defense of such action by
agreeing to assume such defense within ten (10) days of transmittal of the
notice of the claim by the Indemnitee. No Indemnitor, in the defense of any such
Claim, shall, except with the consent of the Indemnitee, consent to the entry of
any judgement or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability with respect to such Claim. If the
Indemnitor does not accept the defense of any matter that it is entitled to
assume as provide above, the Indemnitee may defend such Claim with counsel of
its choice, the expense of which shall be for the account of Indemnitor.

15.4      Survival. The obligation of each party under this Section 15 shall
survive termination of this Lease.

SECTION 16

DAMAGE OR DESTRUCTION

16.1      Casualty. If Premises are damaged by casualty to such extent that they
are rendered untenantable by Tenant or reasonably unsuitable for the conduct of
Tenant’s business thereon, Landlord shall advise Tenant of the length of time
required to fully restore the Premises within thirty (30) days after the
occurrence of the fire or other casualty. If it is reasonably determined by
Landlord that the Premises cannot be made tenantable or otherwise suitable to
the conduct of Tenant’s business within one hundred eighty (180) days of the
date of casualty, Tenant may terminate this Lease by notifying the Landlord in
writing of such termination within ten (10) days after Landlord shall have
notified Tenant of the time required. If Landlord advises Tenant that repair or
restoration shall take less than one hundred eighty (180) days after such
damage, and if Landlord does not complete the repairs and restoration that is
necessary for Tenant's occupancy pursuant to the definition of Substantial
Completion, Tenant shall have the same rights and remedies as set forth in
Section 25, below, as it had for any delay in completion of the Premises upon
Lease commencement subject to Force Majeure, as defined in Section 31.

If Tenant does not terminate the Lease, the Rent shall be reasonably abated
during the period of repair based on that portion of the Premises not reasonably
usable by Tenant; provided, however, that if fifty percent (50%), or more, of
the Premises are untenable or reasonably unsuitable for the conduct of Tenant’s
business, in Tenant's reasonable opinion, all Rent shall be abated until the
repair and restoration of the entire Premises is completed to Substantial
Completion. Notwithstanding the foregoing, the rental abatement allowed pursuant
to this Section 16.1 only applies to the extent, and for any period of time,
that rental payments to

 

19 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

Landlord are not covered by the business interruption insurance coverage
required to be covered by Tenant pursuant to Section 9.4, it being the intent of
the parties the business interruption insurance to be carried by Tenant will
cover Rent for up to one hundred eighty (180) days (the time frame to restore
the Premises) and Landlord shall bear the risk of rental abatement beyond that
period of time. Landlord is not required to repair any damage by fire or other
cause to Tenant’s Property.

16.2      Condemnation. If the whole of the Premises is taken or condemned for
any public or quasi-public use or purpose by any competent authority in
appropriation proceedings or by any right of eminent domain, then this Lease
shall terminate as of the date title vests in the condemnor, all rents and other
payments shall be paid up to that date, and Landlord and Tenant shall have no
further obligations by reason of the provisions of this Lease.

 

If less than the whole of the Leased Premises is so taken or condemned, such
that it is rendered untenantable by Tenant in the exercise of Tenant’s
reasonable judgment or unsuitable for the conduct of Tenant’s business thereon
in the exercise of Tenant’s reasonable judgment, then Tenant shall have the
right to terminate this Lease upon written notice to Landlord given at least
thirty (30) days prior to the date title vests in the condemnor, and this Lease
shall terminate as of the date title vests in the condemnor, all rents and other
payments shall be paid up to date, and Landlord and Tenant shall have no further
obligations by reason of the provisions of this Lease. If Tenant does not elect
to so terminate this Lease, Landlord, to the extent of the condemnation award,
shall repair and restore the portion not affected by the taking so as to
constitute the remaining premises a complete architectural unit. Thereafter, the
rent to be paid by Tenant shall be adjusted proportionately and equitably by the
parties, and all of the other terms of this Lease shall remain in full force and
effect.

 

Tenant shall have no interest in any award resulting from any condemnation or
eminent domain or similar proceedings whether such award be for diminution in
value to the leasehold or to the fee of the Premises, except that Tenant shall
be entitled to claim, prove and receive in such proceedings such award as may be
allowed it for loss of business, relocation and moving expenses, and for
Tenant’s trade fixtures and personal property which are removable by Tenant at
the end of the term of this Lease, provided such award shall be in addition to
the award for land, buildings and other improvements.

SECTION 17

SURRENDER AND HOLDING OVER

17.1      General. On the last day of the term of this Lease, or upon re-entry
by Landlord upon the Premises, Tenant shall quit and surrender the Premises to
Landlord “broom-clean” and in good order, condition and repair, except for
ordinary wear and tear, damage by casualty and condemnation.

17.2      Surrender. No agreement relating to the surrender of the Premises by
Tenant shall be valid unless in writing and signed by Landlord.

 

20 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

17.3      Holding Over. Any holding over after the expiration of the Lease Term
shall be deemed a tenancy from month-to-month. The terms, covenants and
conditions of such tenancy shall be the same as provided herein except as
modified by this Section 17.3. Landlord hereby consents to the first six (6)
months of holdover by Tenant with Base Rent for this period of time calculated
at the same rate as the last month of the Lease Term provided that Tenant
provides notice of the intended holdover at least fifteen (15) months prior to
the expiration of the Lease Term (as the same may be extended pursuant to
Section 27). Thereafter, Base Rent for additional months of holdover tenancy
shall be at calculated at 115% of the Base Rent for the last month of the Lease
Term. Acceptance by Landlord of Rent after such expiration shall not result in
any other tenancy or any renewal of the term of this Lease, and the provisions
of this Section are in addition to and do not affect Landlord’s right of
re-entry or other rights provided under this Lease or by applicable law. Tenant
may terminate the holdover tenancy at any time upon thirty (30) days advance
written notice to Landlord. After the first six (6) months of the holdover
tenancy, Landlord may terminate the holdover tenancy at any time upon thirty
(30) days advance written notice to Tenant.

SECTION 18

EVENTS OF DEFAULT

18.1      Events of Tenant Default. The occurrence of any one or more of the
following events of default shall constitute a breach of this Lease by Tenant:

18.1.1   If Tenant shall default in the payment of Base Rent or Additional Rent,
and such default shall continue for ten (10) days after Landlord shall have
given Tenant a notice specifying the same (late charges and interest as provided
in Section 1.4 above shall nevertheless apply); or

18.1.2   If Tenant shall, whether by action or inaction, be in default of any of
its obligations under this Lease (other than a default in the payment of Base
Rent or Additional Rent) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant a notice
specifying the same, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not subject Landlord or any Superior
Lessor to prosecution for a crime or termination of any Superior Lease or
foreclosure of any Superior Mortgage, if Tenant shall not, (i) within said
thirty (30) day period advise Landlord of Tenant’s intention to take all steps
necessary to remedy such default; (ii) duly commence within said thirty (30) day
period, and thereafter diligently prosecute to completion all steps necessary to
remedy the default; and (iii) complete such remedy within a reasonable time
after the date of said notice of Landlord; or

18.1.3   If any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
would, by operation of law or otherwise, devolve upon or pass to any person,
firm or corporation other than Tenant, except as expressly permitted by
Section 8; or

18.1.4   If Tenant makes a general assignment for the benefit of creditors, or
shall be unable to pay its debts as they become due, or shall file a petition in
bankruptcy, or shall be adjudicated as bankrupt or insolvent, or shall file a
petition seeking any reorganization,

 

21 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or shall file an
answer admitting or shall fail timely to contest the material allegations of a
petition filed against it in any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
any material part of its properties; or

18.1.5   If within ninety (90) days after the commencement of any proceeding
against Tenant seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been dismissed
or if, within ninety (90) days after the appointment without the consent or
acquiescence of Tenant of any trustee, receiver or liquidator of Tenant or of
any material part of its properties, such appointment shall not have been
vacated; or

18.1.6   If this Lease or any estate of Tenant hereunder shall be levied upon
under any attachment or execution and such attachment or execution is not
vacated within thirty (30) business days.

18.2      Events of Landlord Default. Landlord shall be in breach of this Lease
if it shall, whether by action or inaction, be in default of any of its
obligations under this Lease and such default shall continue and not be remedied
within thirty (30) days after Tenant shall have given to Landlord a notice
specifying the same, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not subject Tenant to prosecution
for a crime, if Landlord shall not, (i) within said thirty (30) day period
advise Tenant of Landlord’s intention to take all steps necessary to remedy such
default; (ii) duly commence within said thirty (30) day period, and thereafter
diligently prosecute to completion all steps necessary to remedy the default;
and (iii) complete such remedy within a reasonable time after the date of said
notice of Tenant. Notwithstanding the foregoing, if the breach of the Lease
substantially, materially and detrimentally impacts the operation of Tenant’s
business conducted at the Premises and/or is an emergency, Landlord’s response
period shall be shortened to that period which is reasonable under the
circumstances.

SECTION 19

REMEDIES UPON DEFAULT

19.1      Landlord’s Remedies. Upon the occurrence of an event of default
constituting a breach of this Lease by Tenant under Section 18, Landlord may
exercise any one or more of the remedies set forth in this Section 19.1, or any
other remedy available under applicable law or contained in this Lease.

19.1.1   Landlord or Landlord’s agents and employees may immediately or at any
time thereafter re-enter the Premises, or any part thereof, either by summary
eviction proceedings or by any suitable action or proceeding at law, or by force
or otherwise, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any person therefrom, to
the end that Landlord may have, hold and enjoy the Premises.

 

22 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

19.1.2   Landlord shall use reasonable efforts to relet the whole or any part of
the Premises, either in the name of the Landlord or otherwise, to such tenants,
for such terms ending before, on or after the expiration date of the Lease Term,
at such rentals and upon such other conditions (including concessions, tenant
improvements, and free rent periods) as Landlord may reasonably determine to be
appropriate. Landlord at its option may make such physical changes to the
Premises as Landlord reasonably considers advisable or necessary in connection
with any such reletting or proposed reletting, without relieving Tenant of any
liability under this Lease or otherwise affecting Tenant’s liability. If there
is other unleased space in the Building, Landlord may lease such other space
without prejudice to its remedies against Tenant.

19.1.3   Whether or not Landlord retakes possession or relets the Premises,
Landlord shall have the right to recover unpaid rent and all damages caused by
the default, including reasonable attorneys’ fees. Damages shall include,
without limitation: (i) all rentals lost; (ii) all reasonable legal expenses and
other related costs incurred by Landlord following Tenant’s default; (iii) all
reasonable costs incurred by Landlord in restoring the Premises to good order
and condition, or in remodeling, renovating or otherwise preparing the Premises
for reletting; and (iv) all costs actually incurred by Landlord in reletting the
Premises, including, without limitation, and any brokerage commissions and the
value of Landlord’s time.

19.2      Tenant’s Remedies. Upon the occurrence of an event of default
constituting a breach of this Lease by Landlord under Section 18, Tenant may
exercise any one or more of the remedies set forth in this Section 19.2, or any
other remedy available under applicable law or contained in this Lease. If any
breach of this Lease by the Landlord is determined to have occurred by a court
of competent jurisdiction or by an arbitration proceeding to which the Landlord
is a party, Tenant shall have the right to offset any damages awarded to the
Tenant in such proceedings, against the Rent payable under this Lease. Anything
to the contrary in this Lease notwithstanding, such right of offset shall apply
to and be binding upon a Successor Landlord (as defined in Section 6.3) if
Tenant gave notice to any Superior Mortgagee or Superior Lessor of, and
opportunity to intervene in, such court or arbitration proceedings. After
providing Landlord notice pursuant to Section 18.2, Tenant may cure any breach
by Landlord, or make maintenance or repairs, as the case may be. If Tenant does
make maintenance or repairs to the Premises, Landlord shall pay upon demand all
amounts paid by Tenant in doing so and all costs and expenses incurred by Tenant
in connection with doing so, together with interest at the Rate from the date of
Tenant's payment of such amount or incurring of each such cost or expense until
the date of full repayment by Landlord.

19.3      Cumulative Remedies. The remedies provided for in this Lease are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord and Tenant may lawfully be entitled at any time, and either party may
invoke any remedy allowed at law or in equity, including an action for specific
performance, as if specific remedies were not provided for herein. In the event
of a breach or threatened breach by either party of any of their respective
obligations under this Lease, either party shall also have the right to obtain
an injunction and any other appropriate equitable relief.

19.4      Duty to Mitigate. Each party shall mitigate its damages in the event
of a breach by the other party.

 

23 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SECTION 20

CURING TENANT’S DEFAULTS

All covenants and agreements to be performed by the Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of Rent except as expressly provided otherwise
herein. If the Tenant shall fail to pay any sum of money, other than Rent,
required to be paid by it hereunder or shall fail to perform any other act on
its part to be performed hereunder, and such failure shall continue for the
periods referred to in Section 18 hereof after notice thereof by the Landlord,
the Landlord may make any such payment or perform any such act on the Tenant’s
part to be made or performed as in this Lease provided but shall not be
obligated so to do. Any such payment or performance shall not be a waiver or
release of Tenant’s obligations. All reasonable sums so paid by the Landlord and
all reasonably necessary incidental costs together with interest thereon at the
rate of nine percent (9%) per annum from the date of such payment by the
Landlord shall be payable as Additional Rent to the Landlord within thirty (30)
days of demand, and the Tenant covenants to pay any such sums, and the Landlord
shall have, in addition to any other right or remedy of the Landlord, the same
rights and remedies in the event of the nonpayment thereof by the Tenant as in
the case of default by the Tenant in the payment of the Rent.

SECTION 21

BROKER

The parties hereto covenant, warrant and represent that no broker except as
provided in the Basic Lease Information (the “Broker”) was instrumental in
bringing about or consummating this Lease and that neither party had
conversations nor negotiations with any broker except the Broker concerning the
leasing of the Premises. The parties hereto agree to indemnify and hold harmless
each other against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, attorneys’ fees and expenses, arising out of any conversations or
negotiations had by such party with any broker other than the Broker. Landlord
shall pay to, or cause to be paid to, Broker a brokerage commission pursuant to
a separate agreement between Landlord and the Broker, it being agreed to that
said commission has been accounted for in establishing Base Rent.

SECTION 22

NOTICES

Any notice, statement, demand, consent, approval or other communication required
or permitted to be given, rendered or made by either party to the other,
pursuant to this Lease or pursuant to any applicable law or requirement of
public authority, shall be in writing (whether or not so stated elsewhere in
this Lease). Notices shall be deemed to have been properly given when delivered
at the address set forth above in the Basic Lease Information upon delivery or
refusal when sent by overnight mail carrier such as Federal Express or its
equivalent or by certified U.S. mail. Either party may, by notice as aforesaid,
designate different addressees for notices, statements, demands, consents,
approvals or other communications intended for it.

 

24 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SECTION 23

ESTOPPEL CERTIFICATES

Each party agrees, at any time and from time to time, as requested by the other
party with not less than ten (10) business days’ prior notice, to execute and
deliver to the other a statement certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), certifying the
dates to which the Base Rent and Additional Rent have been paid, stating whether
or not, to the best knowledge of the signer, the other party is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which the signer shall have knowledge, and stating whether
or not, to the best knowledge of the signer, any event has occurred which with
the giving of notice or passage of time, or both, would constitute such a
default, and, if so, specifying each such event, it being intended that any such
statement delivered pursuant hereto shall be deemed a representation and
warranty to be relied upon by the party requesting the certificate and by others
with whom such party may be dealing, regardless of independent investigation.
Each party also shall include in any such statement such other information
concerning this Lease as the other may reasonably request. If either party fails
to respond within fifteen (15) business days of receipt by the party of a second
written request for such a statement which contains a warning of the
consequences of failing to respond, the party shall be deemed to have given such
statement and shall be deemed to have admitted the accuracy of that statement
that the Lease is unmodified and in full force and effect, that there are not
uncured defaults in Landlord’s performance, and that not more than one (1)
month’s Rent has been paid in advance.

SECTION 24

MEMORANDUM OF LEASE

Attached to this Lease as Exhibit “D” is a Memorandum of this Lease, which shall
be executed by the parties and recorded by Landlord. Such Memorandum shall not
be deemed to change or otherwise affect any of the obligations or provisions of
this Lease.

SECTION 25

TERMINATION RIGHT FOR DELAYED LEASE COMMENCEMENT

If the Premises are not Substantially Complete on or before December 23, 2005
(subject to Force Majeure as defined in Section 31), Tenant may recover from
Landlord its damages as a result of the delay as follows, it being fully
understood that Tenant will suffer substantial injury due to the delay in
possession and such damages are impossible to estimate with reasonable
certainty:

Period of Time

Per Diem Liquidated Damages

Days 1-20 after December 23, 2005

$9,448.11

Days 21-100 after December 23, 2005

$14,172.17

Days 101-150 after December 23, 2005

$18,896.22

 

 

25 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

The Per Diem Liquidated Damages shall not extend beyond the one hundred fifty
(150) day time frame set forth in the table above. Except as set forth below,
the Per Diem Liquidated Damages shall be credited against Base Rent due and
payable pursuant to the Lease. If the Premises are not Substantially Complete
within one hundred fifty (150) days of December 23, 2005 (subject to Force
Majeure as defined in Section 31), Tenant may terminate this Lease by written
notice to Landlord. If Tenant elects to terminate this Lease, Landlord shall pay
Tenant the Per Diem Liquidated Damages upon said termination.

SECTION 26

MISCELLANEOUS

26.1      Merger. All understandings and agreements heretofore had between the
parties are merged in this Lease and any other written agreement(s) made
concurrently herewith, which alone fully and completely express the agreement of
the parties and which are entered into after full investigation, neither party
relying upon any statement or representation not embodied in this Lease or any
other written agreement(s) made concurrently herewith.

26.2      Modifications. No agreement shall be effective to change, modify,
waive, release, discharge, terminate or effect an abandonment of this Lease, in
whole or in part, unless such agreement is in writing, refers expressly to this
Lease and is signed by the party against whom enforcement is sought.

26.3      Successors and Assigns. Except as otherwise expressly provided in this
Lease, the obligations of this Lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that: (i) no
violation of the provisions of Section 8 shall operate to vest any rights in any
successor or assignee of Tenant; and (ii) the provisions of this Section shall
not be construed as modifying the provisions of Sections 8 or 18.

26.4      Governing Law. Regardless of the place of execution or performance,
this Lease shall be governed by and construed in accordance with the laws of the
State of Oregon. If any provision of this Lease or the application thereof to
any person or circumstances shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Lease and the application of that
provision to other persons or circumstances shall not be affected but rather
shall be enforced to the extent permitted by law. The table of contents,
captions, heading and titles in this Lease are solely for convenience or
reference and shall not affect its interpretation. All terms and words used in
this Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. Time is of the essence of this Lease and all of its provisions.

26.5      Counterparts. This Lease may be executed in one or more counterparts
by separate signature, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, binding on all
parties hereto, even though all parties are not signatories to the original or
to the same counterpart. Any counterpart of this Lease that has attached to it
separate signature pages, which together contain the signatures of all parties,
shall

 

26 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

for all purposes be deemed a fully executed instrument, and in making proof of
this Lease, it shall not be necessary to produce or account for more than one
such counterpart.

26.6

Costs and Attorney Fees:

26.6.1   No Suit or Action Filed. If this Lease is placed in the hands of an
attorney due to a default in the payment or performance of any of its terms, the
defaulting party shall pay, immediately upon demand, the other party’s
reasonable attorney fees, collection costs even though no suit or action is
filed thereon, and any other fees or expenses incurred by the non-defaulting
party.

26.6.2   Arbitration or Mediation; Trial and Appeal. If any arbitration,
mediation, or other proceeding is brought in lieu of litigation, or if legal
action is instituted to enforce or interpret any of the terms of this Lease or
if legal action is instituted in a Bankruptcy Court for a United States District
Court to enforce or interpret any of the terms of this Lease, to seek relief
from an automatic stay, to obtain adequate protection, or to otherwise assert
the interest of Landlord in a bankruptcy proceeding, the party not prevailing
shall pay the prevailing party’s costs and disbursements, the fees and expenses
of expert witnesses in determining reasonable attorney fees pursuant to ORCP 68,
and such sums as the court may determine to be reasonable for the prevailing
party’s attorney fees connected with the trial and any appeal and by petition
for review thereof.

26.6.3   Definitions. For purposes of this Lease, the term attorney fees
includes all charges of the prevailing party’s attorneys and their staff
(including without limitation legal assistants, paralegals, word processing, and
other support personnel) and any post-petition fees in a bankruptcy court. For
purposes of this Lease, the term fees and expenses includes but is not limited
to long-distance telephone charges; expenses of facsimile transmission; expenses
for postage (including costs of registered or certified mail and return
receipts), express mail, or parcel delivery; mileage and all deposition charges,
including but not limited to court reporters’ charges, appearance fees, and all
costs of transcription; costs incurred in searching records.

26.7      Effect of Failure to Consent; Good Faith and Fair Dealing. The parties
acknowledge that the obligation of good faith and fair dealing generally applies
to this Lease requiring each party to act reasonably except to the extent
explicitly and specifically provided otherwise in this Lease. Such standard
shall apply whenever either party has the right or obligation to exercise
discretion or make a determination unless explicitly and specifically provided
otherwise. Whenever the Lease requires Landlord’s consent or approval, Landlord
shall not withhold its approval or consent unreasonably or in bad faith, and
Landlord will not unreasonably delay, condition or withhold its response to
Tenant’s request for its approval or consent. Landlord will be deemed to have
given its consent or approval to any request made by Tenant if Landlord does not
respond to Tenant in writing within five (5) days after Landlord’s receipt of
the second written request. If Landlord withholds its consent or approval,
Landlord shall give Tenant a detailed written statement of the basis for
withholding its consent or approval.

 

27 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

26.8      Waiver of Landlord’s Lien. Landlord hereby waives its right to lien
Tenant’s personal property located on the Premises that is provided for in
Oregon Revised Statute § 87.162.

26.9      Economic Incentives. The State of Oregon, Lane County, and the City of
Springfield have awarded Tenant economic and business incentives in order to
locate its customer contact/call center on the Premises. Some of those
incentives may be awarded to Landlord as the owner of the Premises. The parties
agree that the incentives are solely for the benefit of Tenant and Landlord
shall pass through to Tenant the benefit of any and all economic and business
incentives awarded to Landlord from state and local governments as a result of
Tenant’s occupancy of the Premises, including but not limited to real and
personal property tax abatements. Landlord makes no representations or
warranties as to the amount or availability of any such incentives.

26.10    Conditions Precedent to Lease. The parties’ obligations under this
Lease are conditioned upon Landlord: (a) consummating the purchase of the real
property upon which the Premises will be located from Chambers 2000, LLC
(“Seller”) pursuant to the Purchase and Sale Agreement (“Agreement”) between
Seller and Tenant which shall be assigned to Landlord contemporaneously with
this execution of this Lease, and (b) Landlord obtaining a building permit for
the Premises. The parties shall diligently pursue closing the purchase of the
real property from Seller and obtaining a building permit as soon as reasonable
practicable upon execution of this Lease. If the parties are unable to close the
purchase contemplated by the Agreement on or before March 31, 2005, either party
may terminate this Lease thereafter.

SECTION 27

OPTION TO RENEW

27.1      Provided Tenant is not in default of the Lease beyond applicable
notice and cure periods, at the time it exercises this option, Tenant is hereby
granted the option to renew this Lease for two (2) extension periods, each of
which, at Tenant’s option, may be up to an additional five (5) years each. Such
leasing for the renewal term shall be on the same terms and conditions as set
forth in this Lease, including Rent.

27.2      If Tenant is interested in exercising the option, Tenant shall provide
written notice of its interest not later than fifteen (15) full calendar months
prior to the expiration of the Lease Term or the extended Lease Term (in the
case of exercising the second option).

27.3      If Tenant exercises the option, Landlord shall execute and deliver to
Tenant an amendment to this Lease renewing the Lease Term. Tenant shall execute
and deliver the submitted document to Landlord within fifteen (15) business
days.

27.4      The rights of Tenant under this Section are not assignable separately
from this Lease. Such rights shall be transferable in the event of any
assignment of this Lease to an affiliate of Tenant, or in connection with a
merger of Tenant into another entity or the acquisition of all or substantially
all of the assets of Tenant.

 

28 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SECTION 28

RIGHT OF FIRST NEGOTIATION

28.1      Except as provided in Section 29.7, Landlord shall not sell, transfer,
convey, exchange, grant an option to purchase, lease or otherwise dispose of any
interest in any portion of the Premises without first complying with this
Section 28. The provisions of this Section 28 shall apply when Landlord
contemplates selling the Premises and Section 29 does not apply.

28.2      If Landlord contemplates offering the Premises for sale, Landlord
shall give written notice to Tenant prior to offering the Premises to any
third-party or listing it with a commercial real estate broker.

28.3      Tenant shall reply to Landlord’s notice in writing within fourteen
(14) days of receipt of Landlord’s notice and such reply shall advise Landlord
of Tenant’s desire to enter into negotiations with Landlord for the purchase of
the Premises or that Landlord may proceed to offer the Premises to
third-parties. If Tenant provides Landlord with notice that it is interested in
entering into negotiations with Landlord for the purchase of the Premises,
Tenant and Landlord shall attempt in good faith to negotiate a purchase and sale
contract for the Premises. Such negotiation shall be concluded within ninety
(90) days of Landlord’s original notice to Tenant. If the parties are unable to
reach an agreement within said ninety (90) day time frame, Landlord shall be
deemed to have complied with this Section 28.

SECTION 29

RIGHT OF FIRST REFUSAL TO PURCHASE

29.1      Landlord shall not sell, transfer, convey, exchange, grant an option
to purchase, lease or otherwise dispose of any portion of the Premises without
first complying with this Section 29. The provisions of this Section 29 shall
apply when Landlord receives from a third party a bona-fide offer to purchase a
part, portion, or all of the Premises.

29.2      Landlord shall first give written notice to Tenant. Landlord’s written
notice to Tenant shall contain the purchase price and all other terms or
conditions of the proposed sale. The terms and conditions of any proposed
purchase or sale shall be clear, complete and unambiguous. In order for a
proposal by Landlord to be clear, complete, and unambiguous, the proposal must
include the form of legally binding contract for the sale to the third party
certified by Landlord as being a true and correct copy of the terms and
conditions of said sale; such contract shall be in a customary and fair form
then in common use for properties of this type in Lane County, Oregon.

29.3      Tenant may elect to accept the proposal, terms and conditions
submitted by or to Landlord by giving to Landlord a written response within
forty-five (45) days after Tenant’s receipt of Landlord’s notice. If Tenant
elects to accept Landlord’s proposal, terms and conditions, then the transaction
shall be closed as soon as reasonably practicable and after Title examination
and Title Reports.

29.4      If Tenant does not accept Landlord’s proposal, terms and conditions
within said forty-five (45) days, then Landlord may thereafter proceed to sell
to another person or purchaser on the same terms and conditions as set forth in
Section 29.2. Provided however:

 

29 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

29.4.1   Landlord’s sale to or purchase by another person or purchaser must
close within one hundred twenty (120) days from the time Tenant rejects or is
deemed to have rejected Landlord’s proposal. If the sale/purchase does not close
within said one hundred twenty (120) days, then Landlord must again resubmit the
proposal for sale/purchase to Tenant for its further consideration. Tenant’s
further consideration and response shall be in a like manner and within fourteen
(14) days of receipt of Landlord’s subsequent request; and

29.4.2   If Landlord makes or receives any proposal, term or condition different
than the proposal, terms and conditions submitted to Tenant, then Landlord shall
once again submit the new/different proposal, terms and conditions to Tenant,
for its further consideration. Tenant’s further consideration and responses
shall be in a like manner and within a like time as described in Section 29.4.1
above.

29.5      The rights granted to Tenant pursuant to this Section 29 shall be
continuous and shall terminate only upon expiration of the Lease Term as the
same may be extended pursuant to Section 27. If one or more proposals are made
to Tenant and Tenant does not accept the same, and the Property is, in whole or
in part, transferred, the right of first refusal granted by this Agreement shall
nonetheless apply to subsequent transfers of all or any portion of the Property,
except that the forty-five (45) day time frame set forth in Sections 29.3 and
29.4 shall be shortened to thirty (30) days, and the one hundred twenty (120)
day time frame set forth in Section 29.4.1 shall be increased to one hundred
eighty (180) days.

29.6      ORS 93.040 Notice: “THIS INSTRUMENT WILL NOT ALLOW USE OF THE PROPERTY
DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND
REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING
FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY
PLANNING DEPARTMENT TO VERIFY APPROVED USES AND TO DETERMINE ANY LIMITS ON
LAWSUITS AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930.

“THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION
DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND
REGULATIONS, WHICH, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR
SITING OF A RESIDENCE AND WHICH LIMIT LAWSUITS AGAINST FARMING OR FOREST
PRACTICES AS DEFINED IN ORS 30.903 IN ALL ZONES. BEFORE SIGNING OR ACCEPTING
THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK
WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED USES
AND EXISTENCE OF FIRE PROTECTION FOR STRUCTURES.”

SECTION 30

OPTION TO PURCHASE

At the expiration of the Lease Term (as the same may be extended pursuant to
Section 27), Tenant shall have the option to purchase the Premises from Landlord
for a total consideration equal to the fair market value of the Premises at the
time the option is exercised. If

 

30 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

the parties are unable to agree on the fair market value, the option price shall
be determined by appraisal. Each party shall appoint a MAI certified appraiser
to appraise the Premises. The appointed appraisers shall jointly select a third
MAI certified appraiser to appraise the Premises (if they cannot agree, the Lane
County Circuit Court shall appoint the third-appraiser). Each appraiser shall
independently appraise the Premises, based, in part, on the assumption that the
remaining Lease Term is for a period of ten (10) years, and in doing so, each
shall take into consideration and shall provide an appropriate discount for the
costs Landlord would incur in marketing of the Premises, including but not
limited to market rate terminal brokerage commissions and marketing costs,
capital costs incurred in order to refurbish the Premises for sale, and the
creditworthiness of Tenant. The option price shall be the average of the two
closest appraisals. Each party shall pay its own appraiser and evenly split the
fee for the third appraiser. Tenant may exercise such option by giving Landlord
written notice of Tenant’s election to exercise the option no fewer than fifteen
(15) full calendar months before the expiration of the Lease Term as the same
may be extended. The acquisition shall be closed on or before the Lease Term
expires. Conveyance shall be made by Landlord by means of a statutory warranty
deed and shall convey title to the Premises free and clear of encumbrances
except the encumbrances existing as of the date of this Lease and any lien or
encumbrances Tenant may have caused, permitted, or suffered to attach to the
Premises or to Tenant’s interest in the Premises since the date of this Lease.
Landlord shall furnish Tenant with a standard owner’s title insurance policy
issued by a reputable title insurance company, selected by Landlord and approved
by Tenant, which approval shall not be unreasonably withheld. The title
insurance shall be at the expense of Landlord and shall be delivered within a
reasonable period of time after the closing of such conveyance. The title
insurance policy shall contain only the standard printed exceptions and the
exceptions permitted on the deed. Proration of taxes and other customary
adjustments shall be made as of the closing of the conveyance. The closing shall
be in escrow at a reputable escrow company selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld. The escrow fee and
closing costs shall be shared equally by the parties.

 

SECTION 31

FORCE MAJEURE

As used in this Lease, the term “Force Majeure” means any unanticipated delays
which are beyond the reasonable control of Landlord or Tenant, including without
limitation, those caused by labor strikes, lock-outs, labor troubles,
industry-wide inability to procure materials, failure of power, extraordinary
governmental acts, omissions, laws or regulations (such as gas rationing),
riots, war, military or usurped governmental power, acts of terrorism, sabotage,
fire or other casualty, acts of God (including but not limited to severe
weather, tornado or earthquake), material governmental acts, and acts or
omissions by the other party, but excluding delays caused by inadequacy of
insurance proceeds, financial inability, or lack of suitable financing. Except
as otherwise expressly provided herein, if either party is delayed or hindered
in or prevented from the performance of any obligation required hereunder by
Force Majeure, the time for performance of such obligation shall be extended for
the period of the delay, provided that Force Majeure will not excuse prompt and
timely payments, including Rent, when due under this Lease except when (A) the
Lease Commencement Date is delayed by reason of Force Majeure; or (B) such
payment is excused pursuant to other provisions of this Lease. The party
experiencing an event of Force Majeure shall: (1) endeavor to notify the other
party in writing of the delay within fourteen (14) days of the event giving rise
to such delay; (2) use

 

31 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

reasonable diligence to exhaust all other resources available at reasonable
costs to avoid such delay; and (3) use reasonable diligence to pursue completion
of the activity that was delayed.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease Agreement
as of the date and year first above written.

LANDLORD

TENANT

WORKSTAGE-OREGON, LLC, a Michigan limited liability company

By: /s/ JOHN C. COTRELL

Its: John C. Cottrell, Member

Date: January 24, 2005

 

ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation


By: /s/ JACK L. WILLIAMS

Its: Jack L. Williams

       President & COO

 

 

Exhibits (6):

Exhibit “A” – Legal Description for Premises

 

Exhibit “B” – Work Letter

 

Exhibit “C” – Memorandum of Lease

 

Exhibit “D” –Lease Commencement Agreement

Exhibit “E” – Subordination, Non-Disturbance and Attornment Agreement

Exhibit “F” – List of Initial Improvements

 

 

32 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “A”

Legal Description for Premises

Situated in the West one-half of Section 15, Township 17 South, Range 3 West of
the Willamette Meridian in the City of Springfield, Lane County, State of Oregon
and described as follows:

 

Being (A) all of the lands conveyed to the City of Springfield in that certain
Warranty Deed recorded April 3, 1992 in Reel 1753R at Reception Number 9218243
in the Official Records of Lane County, State of Oregon together with (B) a
portion of the lands conveyed to the City of Springfield in that certain Deed
recorded March 6, 1992 in Reel 1748R at Reception Number 9212917 in that
Official Records of Lane County, State of Oregon. The perimeter of said portions
being more particularly described as follows:

 

Beginning at the Southwest corner of said land conveyed by Reception Number
9218243 as said corner lies (A) on the East margin of Interstate Highway No.
I-5, (B) on the South line of the Elijah A. Rhea Donation Land Claim No. 44, in
Section 15, Township 17 South, Range 3 West of the Willamette Meridian and (C)
distant North 89° 59’ 46” East (called North 89° 59’ 20” East per Reception
Number 9218243) 1184.28 feet (per deed) from the Southwest corner of said
Donation Land Claim; thence, leaving said true point of beginning and along the
South line of said lands conveyed by Reception Number 9218243 the following on
numbered course: (1) North 89° 59’ 46” East 1235.28 feet along said South line
of said Donation Land Claim to the Southeast corner of said lands conveyed by
Reception Number 9218243: thence, along the East line of said lands conveyed by
Reception Numbers 9818243 and 9212917 the following one numbered course: (2)
North 00° 25’ 00” East 689.99 feet to the South margin of Maple Island Road (a
60.00 foot wide right-of-way); thence, leaving said East line of the lands
conveyed by Reception Number 9212917 and along said South margin of Maple Island
Road and its Westerly prolongation (crossing Sports Way) the following one
numbered course: (3) South 89° 59’ 06” West 580.13 feet to the West margin of
Sports Way (a 60.00 foot wide right-of-way); thence, along said West margin of
Sports Way the following one numbered course: (4) North 00° 15’ 34” East 28.44
feet to a point; thence, leaving said West margin and along the following three
numbered courses: (5) North 47° 16’ 13” West 200.40 feet, (6) North 01° 47’ 55”
West 99.33 feet, and (7) North 57° 42’ 13” West 480.32 feet to a point on the
aforesaid East margin of Interstate Highway No. I-5; and thence, along said East
margin (being common with the West lines of the lands conveyed by Reception
Numbers 9218243 and 9212917) along the following one numbered course: (8) South
04° 54’ 34” West 1214.69 feet to the true point of beginning.

 

 

1 – EXHIBIT “A”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “B”

WORK LETTER

(Build to Suit/Tenant Improvements Constructed by Landlord)

A.         Landlord agrees to do all work required of Landlord hereunder
(“Landlord’s Work”) at its sole cost and expense and in accordance with the
approved Plans and Outline described in Schedule 1 to this Work Letter, which is
incorporated herein by this reference (collectively, the “Plans”).

Landlord’s Work shall include, without limitation, all of the following:

(1)        The Premises shall be Substantially Completed in accordance with the
Plans, with all utility services, equipment and systems therein fully
operational.

(2)        Landlord shall deliver the Premises to Tenant in a neat and clean
condition.

(3)        All improvements, without limitation, the paving and striping of
parking areas and installation of light standards) shall be Substantially
Completed; in addition, such street, storm drainage, traffic signalization, and
other offsite improvements required for the Premises to open for business and
Tenant to receive the “Certificate of Occupancy” (as defined in Paragraph E
below) shall be substantially completed.

(4)        The Premises shall be in full compliance with all laws, codes,
regulations and other governmental requirements including, without limitation,
“The Americans with Disabilities Act,” and Tenant shall be in a position to
receive the Certificate of Occupancy from the appropriate municipal authority
for the use and occupancy of the Premises, subject only to completion of
Tenant’s Work and any of Landlord’s Work which, by its nature, cannot be
completed until Tenant’s Work has been completed.

(5)        The Premises shall be free from asbestos containing material and
other Hazardous Substances.

B.         At least thirty (30) days prior to the date Landlord intends to
deliver the Premises to Tenant, Landlord shall deliver to Tenant written notice
stating the date by which the Premises will be Substantially Complete (which
notice and the date specified therein are referred to as the “Delivery Notice”
and “Delivery Date,” respectively). It is understood that such Delivery Notice
is essential to the coordination and timing of Tenant’s work and pre-opening
activities, including the ordering of long lead-time fixtures and equipment.
Landlord’s delivery of the Delivery Notice and the passage of thirty (30) days
thereafter shall be a condition precedent to the Lease Commencement Date.

C.         Landlord and Tenant agree that any changes to the Plans shall require
the prior written approval of Tenant. Tenant shall further be entitled to make
changes to the Plans only to the extent necessary to accommodate interior,
nonstructural changes in the Premises provided (i) Tenant promptly pays to
Landlord the reasonable increased cost of construction, if any, which is

 

1 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

occasioned by such revisions; (ii) Tenant promptly pays to Landlord the
reasonable cost of architect’s fees and engineering costs, if any, occasioned by
such revisions; and (iii) if any such revisions delay completion of Landlord’s
Work, then, for the purpose of determining the Lease Commencement Date, Landlord
shall have one (1) additional day for each day completion of Landlord’s Work is
delayed by reason of such revisions beyond December 23, 2005. All said changes
shall be documented in the from of a construction change order, which shall
document the change and reason for change. Any cost associated with said change
shall be paid to Landlord within thirty (30) days of the execution of the change
order, and shall include an amount for the general contractor of eight percent
(8%) for overhead and seven percent (7%) for profit.

D.         Landlord shall, at its own sole expense, obtain all governmental
permits, approvals, authorizations and entitlements required for performance of
Landlord’s Work, occupancy of the Premises for the purposes permitted under the
terms of this Lease (collectively “Permits”). It is understood that Landlord is
solely responsible for payment of any and all fees, tariffs, taxes or other
charges, howsoever denominated, which may be levied or assessed by any
governmental or quasi-governmental agency or utility company in connection with
issuance of such Permits, including, without limitation, building permit, plan
check, inspection, utility connection, and school fees; provided, however, the
term “Permits” as used herein shall not include Tenant’s business licenses,
which shall be obtained by Tenant at its expense. Landlord shall furnish to
Tenant copies of all Permits within fifteen (15) days after issuance of same,
but in no event later than the Delivery Date.

E.         Notwithstanding (i) any provisions of this Lease to the contrary,
(ii) the delivery to Tenant of an architect’s certificate of completion, and
(iii) any tender of delivery of possession of the Premises, Landlord’s Work
shall not be deemed substantially complete, the Delivery Date shall not be
deemed to have occurred, Tenant shall have no obligation to accept possession of
the Premises, nor shall Tenant be obligated to pay Base Rent or Additional Rent,
until a temporary certificate of occupancy (or its equivalent) has been issued
or is available for immediate issuance upon completion of Tenant’s work
(“Certificate of Occupancy”).

F.         Tenant shall have the right to come onto the Premises in order to
observe the performance of Landlord’s Work, take measurements and commence
Tenant’s work, including fixturing, even while Landlord is completing Landlord’s
Work, but such entry by Tenant shall be at Tenant’s sole risk and shall not be
deemed a waiver of Landlord’s obligation fully to complete Landlord’s Work. Any
such entry and work performed by Tenant prior to the Delivery Date shall be
performed in a manner that does not materially interfere with the completion of
Landlord’s Work. Landlord and Tenant agree, to the extent reasonably possible,
to coordinate their work in the Premises to the end that Landlord’s Work and
Tenant’s work may be completed on the earliest date reasonably practicable.

G.         To the extent there is a conflict in the provisions of this Work
Letter and the Plans, the Plans shall govern.



 

2 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

TO

WORK LETTER

TO

LEASE AGREEMENT BETWEEN

WORKSTAGE-OREGON, LLC (“Landlord”)

AND

ROYAL CARIBBEAN CRUISES LTD. (“Tenant”)

DATED JANAURY 24, 2005 (the “Lease”)

 

The parties are delivering the following materials on the date hereof. These
materials constitute the “Plans and Outlines” referred to the in Work Letter and
collectively comprise the work required of Landlord pursuant to the Lease:

 

PART A

Geotechnical Investigation for the proposed

 

Workstage: Royal Caribbean Cruises, Ltd. - ConnectWest Call Center in

Springfield, Oregon

 

Dated: December 21, 2004

 

Pages: 56

 

Prepared by: Foundation Engineering, Inc.

 

 

 

PART B

Phase I Environmental Site Assessment, TL1001, Lane County Map

#17-03-15

 

Dated: December 20, 2003

 

Pages: 52

 

Prepared by: GeoScience, Inc.

 

 

 

PART C

Project Manual Bidding Documents for:

 

Excavation/Site Utilities/Asphalt Paving/Site Concrete

 

Volume 1 of 1, Bid Package "A"

 

Includes documents within the following table of contents:

 

Civil Construction Documents (Private)

 

C1.0 – Erosion and Sediment Control Plan

 

C1.1 – Erosion and Sediment Control Notes and Details

 

C2.0 – Horizontal Control Plan

 

C3.0 – Site Storm Drain Plan

 

C4.0 – Site Sanitary Sewer, Water and Gas Distribution Plan

C5.0 – Site Paving Plan

 

C5.1 – Paving Details

 

 

 

3 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

C6.0 – Civil Details, General Notes, Civil and Survey Legends

 

L1.0 – Site Plan (CMcGS)

 

L2.0 – Vertical Control Plan (CMcGS)

 

L3.0 – Tree and Soil Preparation Plan (CMcGS)

 

Land Drainage Alteration Permit (LDAP)

 

EC1.0 – Erosion and Sediment Control Plan (Same as C1.0)

 

EC1.1 – Erosion and Sediment Control Notes and Details (Same as

C1.1)

 

L1.0 – Site Plan (CMcGS)

 

L2.0 – Vertical Control Plan (CMcGS)

 

L3.0 – Tree and Soil Preparation Plan (CMcGS)

 

 

 

 

Public Improvement Plans (PIP)

 

C100 – Cover Sheet

 

C200 – Site Index Map

 

C300 – Public Storm Sewer Plan: Station 0+00 to 5+00

 

C400 – Public Storm Sewer Plan: Station 5+00 to 8+34.4

 

C500 – Sports Way and Maple Island Drive Modified Right-of-Way

Transition

 

C600 – Sports Way and Maple Island Drive Street Lighting

 

Modifications

 

C600A – Sports Way Street Lighting Modifications

 

C700 – Trench Sections and Details

 

C800 – Public Storm Swale Clearing and Maintenance Plan:

 

Station 0+00 to 4+00 (Work performed by others)

 

C900 – Public Storm Swale Clearing and Maintenance Plan:

 

Station 4+00 to 6+90 (Work performed by others)

 

EC1.0 – Erosion and Sediment Control Plan (Same as C1.0)

 

EC1.1 – Erosion and Sediment Control Notes and Details (Same as

 

C1.1)

 

 

Civil Construction Specification Sections

 

02200 – Earthwork

 

02240 – Trenching & Backfill

 

02430 – Storm Drain

 

02435 – Sanitary Sewer

 

02440 – Manholes

 

02450 – Water Distribution

 

02513 – Asphaltic Concrete Paving

 

02520 – Cast-in-place Concrete Curbs, Gutters, Walks &

Pavements

 

 

 

4 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

02525 – Extruded Concrete Curbs

 

 

PART D

Owner Review Package

 

Dated: January 14, 2005

 

Royal Caribbean Cruises, Ltd. - ConnectWest

 

Specifications and Drawing Index with the following table of

contents:

 

 

SPECIFICATIONS

|---------+-----------------------------------------------------|

|DIV

|SECTION TITLE

|

|---------+-----------------------------------------------------|

 

 

SERIES 0 BIDDING REQUIREMENTS

00851

DRAWING INDEX

 

 

DIVISION 1 - GENERAL REQUIREMENTS

01352

LEED REQUIREMENTS

 

 

DIVISION 3 - CONCRETE

 

03450

ARCHITECTURAL PRECAST CONCRETE

 

DIVISION 5 - METALS

 

05500

METAL FABRICATIONS

 

05511

METAL STAIRS

 

05521

PIPE AND TUBE RAILINGS

 

05716

STEEL CABLE RAILING SYSTEM

 

DIVISION 6 - WOOD AND PLASTICS

 

06105

MISCELLANEOUS CARPENTRY

 

06202

INTERIOR FINISH CARPENTRY

 

06402

INTERIOR ARCHITECTURAL WOODWORK

06650

SOLID POLYMER FABRICATIONS

 

06670

PERMALIFE (PVC) FABRICATIONS

 

 

DIVISION 7 - THERMAL AND MOISTURE PROTECTION

 

07141

COLD FLUID-APPLIED WATERPROOFING

 

07190

WATER REPELLENTS

 

07210

BUILDING INSULATION

 

07412

METAL WALL PANELS

 

07540

THERMOPLASTIC MEMBRANE ROOFING

 

07720

ROOF ACCESSORIES

 

07841

THROUGH-PENETRATION FIRESTOP SYSTEMS

 

 

5 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

07920

JOINT SEALANTS

 

DIVISION 8 - DOORS AND WINDOWS

 

08111

STANDARD STEEL DOORS AND FRAMES

08211

FLUSH WOOD DOORS

 

08311

ACCESS DOORS AND FRAMES

 

08620

UNIT SKYLIGHTS

 

08630

METAL-FRAMED SKYLIGHTS

 

08800

GLAZING

 

08816

DECORATIVE GLASS

 

08830

MIRRORS

 

08911

GLAZED ALUMINUM CURTAIN WALLS

 

 

DIVISION 9 - FINISHES

 

09111

NON-LOAD-BEARING STEEL FRAMING

 

09250

GYPSUM BOARD

 

09310

CERAMIC TILE

 

09511

ACOUSTICAL PANEL CEILINGS

 

09547

CURVING WOOD CEILING SYSTEM

 

09548

MODULAR WOOD CEILING SYSTEM

 

09622

RESILIENT SPORTS-FLOOR COVERINGS

09638

STONE PAVING AND FLOORING

 

09651

RESILIENT FLOOR TILE

 

09681

CARPET TILE

 

09720

WALL COVERINGS

 

09770

PREFINISHED PANELS - INTERIORS

 

09911

EXTERIOR PAINTING

 

09912

INTERIOR PAINTING

 

09960

HIGH-PERFORMANCE COATINGS

 

 

DIVISION 10 - SPECIALTIES

 

10155

TOILET COMPARTMENTS

 

10191

CUBICLE CURTAINS AND TRACKS

 

10265

IMPACT-RESISTANT WALL PROTECTION

 

10270

ACCESS FLOORING

 

10506

WOOD LOCKERS

 

10520

FIRE-PROTECTION SPECIALTIES

 

10650

AUTOMATIC VERTICALLY FOLDING ACOUSTICAL WALLS

10801

TOILET AND BATH ACCESSORIES

 

 

DIVISION 11 - EQUIPMENT

 

11132

PROJECTION SCREENS

 

11160

LOADING DOCK EQUIPMENT

 

DIVISION 12 - FURNISHINGS

 

12484

FLOOR MATS AND FRAMES

 

 

6 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

 

DIVISION 14 - CONVEYING SYSTEMS

14240

HYDRAULIC ELEVATORS

 

 

END OF TABLE OF CONTENTS

 

DRAWINGS

 

SECTION 00851 - DRAWING INDEX

 

T1.1

TITLE SHEET

I1.1

INDEX

 

 

STRUCTURAL

 

S1.0

OVERALL STRUCTURAL PLANS

 

S1.1A

FOUNDATION PLAN ZONE "A"

 

S1.1B

FOUNDATION PLAN ZONE "B"

 

S1.1C

FOUNDATION PLAN ZONE "C"

 

S1.1D

FOUNDATION PLAN ZONE "D"

 

S2.1A

LOWER ROOF FRAMING PLAN ZONE "A"

 

S2.1B

LOWER ROOF FRAMING PLAN ZONE "B"

 

S2.1C

LOWER ROOF FRAMING PLAN ZONE "C"

 

S2.1D

LOWER ROOF FRAMING PLAN ZONE "D"

 

S2.2A

CLERESTORY FLOOR FRAMING PLAN ZONE "A"

S2.2B

CLERESTORY FLOOR FRAMING PLAN ZONE "B"

 

S2.3A

HIGH ROOF FRAMING PLAN ZONE "A"

 

S2.3B

HIGH ROOF FRAMING PLAN ZONE "B"

 

S4.1

CANOPY FOUNDATION PLAN AND DETAILS

 

S4.2

CANOPY FRAMING AND DETAILS

 

S5.1

BRACING ELEVATIONS

 

S5.2

BRACING ELEVATIONS

 

S5.3

ELEVATIONS

 

S6.0

GENERAL STRUCTURAL NOTES

 

S6.1

FOUNDATION SECTIONS AND DETAILS

 

S6.2

FOUNDATION SECTIONS AND DETAILS

 

S6.3

FRAMING SECTIONS AND DETAILS

 

S6.4

FRAMING SECTIONS AND DETAILS

 

 

ARCHITECTURAL

 

A1.0

OVERALL FIRST AND MEZZANINE LEVEL FLOOR PLANS

A1.1A

FIRST LEVEL FLOOR PLAN ZONE "A"

 

A1.1B

FIRST LEVEL FLOOR PLAN ZONE "B"

 

A1.1C

FIRST LEVEL FLOOR PLAN ZONE "C"

 

A1.1D

FIRST LEVEL FLOOR PLAN ZONE "D"

 

A1.2A

MEZZANINE LEVEL FLOOR PLAN ZONE "A"

 

A1.2B

MEZZANINE LEVEL FLOOR PLAN ZONE "B"

 

A1.3A

CLERESTORY FLOOR PLAN ZONE "A"

 

 

 

7 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

A1.3B

CLERESTORY FLOOR PLAN ZONE "B"

 

A2.0

INTERIOR PARTITIONS

 

A2.1

INTERIOR PARTITIONS

 

A2.2

DOOR SCHEDULE AND DETAILS

 

A2.3

ROOM FINISH SCHEDULE

 

A2.4

ROOM FINISH SPECIFICATIONS AND NOTES

 

A3.1A

FIRST LEVEL REFLECTED CEILING PLAN ZONE "A"

 

A3.1B

FIRST LEVEL REFLECTED CEILING PLAN ZONE "B"

 

A3.1C

FIRST LEVEL REFLECTED CEILING PLAN ZONE "C"

 

A3.1D

FIRST LEVEL REFLECTED CEILING PLAN ZONE "D"

 

A3.2A

MEZZANINE LEVEL REFLECTED CEILING PLAN ZONE "A"

A3.2B

MEZZANINE LEVEL REFLECTED CEILING PLAN ZONE "B"

 

A3.3

CEILING DETAILS

 

A4.1

ROOF PLAN AND DETAILS

 

A4.2

ROOF DETAILS

 

A5.1

EXTERIOR ELEVATIONS

 

A5.2

EXTERIOR ELEVATIONS

 

A5.3

EXTERIOR ELEVATIONS

 

A6.0

BUILDING SECTIONS

 

A6.1

CENTRUM BUILDING SECTIONS

 

A6.2

WALL SECTIONS

 

A6.3

WALL SECTIONS

 

A6.4

WALL SECTIONS

 

A6.5

WALL SECTIONS

 

A6.9

SECTION DETAILS

 

A6.10

DETAILS

 

A7.1

ENLARGED FLOOR PLANS

 

A7.2

ELEVATIONS

 

A7.3

ELEVATIONS AND DETAILS

 

A8.1

INTERIOR ELEVATIONS

 

A8.2

INTERIOR ELEVATIONS

 

A8.3

INTERIOR ELEVATIONS

 

A8.4

INTERIOR ELEVATIONS

 

A8.5

INTERIOR ELEVATIONS

 

A8.6

INTERIOR ELEVATIONS

 

A8.7

INTERIOR ELEVATIONS

 

A8.8

INTERIOR ELEVATIONS

 

A8.9

INTERIOR ELEVATIONS

 

A9.1

ELEVATOR PLANS, SECTIONS AND DETAILS

 

A9.2

PASSENGER ELEVATOR SECTIONS

 

A9.3

STAIR NO.1 ENLARGED PLANS, SECTIONS AND DETAILS

 

A9.4

STAIR PLANS, SECTIONS AND DETAILS

 

 

 

PLUMBING

 

UP0.1

PLUMBING SPECIFICATIONS

 

 

8 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

UP0.2

PLUMBING SPECIFICATIONS, PLUMBING FIXTURE SCHEDULE

UP1.1A

UNDERGROUND PLUMBING PLAN – ZONE A

 

UP1.1B

UNDERGROUND PLUMBING PLAN – ZONE B

 

UP1.1C

UNDERGROUND PLUMBING PLAN – ZONE C

 

UP1.1D

UNDERGROUND PLUMBING PLAN – ZONE D

 

UP2.1

ENLARGED UNDERGROUND PLUMBING PLANS

 

P0.1

PLUMBING FIXTURE SCHEDULE, GENERAL NOTES,

 

LEGENDS

 

P1.1A

FIRST LEVEL PLUMBING PLAN – ZONE "A"

 

P1.1B

FIRST LEVEL PLUMBING PLAN – ZONE "B"

 

P1.1C

FIRST LEVEL PLUMBING PLAN – ZONE "C"

 

P1.1D

FIRST LEVEL PLUMBING PLAN – ZONE "D"

 

P1.2A

SECOND LEVEL PLUMBING PLAN – ZONE "A"

 

P1.2B

SECOND LEVEL PLUMBING PLAN – ZONE "B"

 

P2.1

ENLARGED PLUMBING FLOOR PLAN

 

P2.2

ENLARGED PLUMBING PLAN

 

P2.3

ENLARGED PLUMBING PLANS

 

P2.4

ENLARGED PLUMBING PLANS

 

P2.5

ENLARGED PLUMBING PLANS

 

P3.1

WASTE & VENT RISER DIAGRAMS

 

P3.2

WASTE & VENT RISER DIAGRAMS

 

P4.1

PLUMBING DETAILS

 

 

 

MECHANICAL

 

UM1.0

UNDERGROUND MECHANICAL PLAN

 

M0.1

MECHANICAL GENERAL NOTES AND LEGEND

M1.1A

FIRST LEVEL MECH. PLAN ZONE "A"

 

M1.1B

FIRST LEVEL MECH. PLAN ZONE "B"

 

M1.1C

FIRST LEVEL MECH. PLAN ZONE "C"

 

M1.1D

FIRST LEVEL MECH. PLAN ZONE "D"

 

M1.2A

MEZZANINE LEVEL MECH. PLAN ZONE "A"

 

M1.2B

MEZZANINE LEVEL MECH. PLAN ZONE "B"

 

 

ELECTRICAL

 

UE1.1A

UNDERGROUND ELECTRICAL PLAN – ZONE A

 

UE1.1B

UNDERGROUND ELECTRICAL PLAN – ZONE B

 

UE1.1C

UNDERGROUND ELECTRICAL PLAN – ZONE C

 

UE1.1D

UNDERGROUND ELECTRICAL PLAN – ZONE D

 

UE2.0

UNDERGROUND SITE PLAN

 

ES1.0

SITE LIGHTING PLAN

 

E0.1

ELECTRICAL LEGEND NOTES & INFORMATION

E1.1A

FIRST LEVEL LIGHTING PLAN ZONE "A"

 

E1.1B

FIRST LEVEL LIGHTING PLAN ZONE "B"

 

E1.1C

FIRST LEVEL LIGHTING PLAN ZONE "C"

 

E1.1D

FIRST LEVEL LIGHTING PLAN ZONE "D"

 

 

 

9 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

E1.2A

MEZZANINE LEVEL LIGHTING PLAN ZONE "A"

 

E1.2B

MEZZANINE LEVEL LIGHTING PLAN ZONE "B"

 

E2.1A

FIRST LEVEL POWER PLAN ZONE "A"

 

E2.1B

FIRST LEVEL POWER PLAN ZONE "B"

 

E2.1C

FIRST LEVEL POWER PLAN ZONE "C"

 

E2.1D

FIRST LEVEL POWER PLAN ZONE "D"

 

E2.2A

MEZZANINE LEVEL LIGHTING PLAN ZONE "A"

 

E2.2B

MEZZANINE LEVEL LIGHTING PLAN ZONE "B"

 

E3.1A

FIRST LEVEL SPECIAL SYSTEMS PLAN ZONE "A"

E3.1B

FIRST LEVEL SPECIAL SYSTEMS PLAN ZONE "B"

 

E3.1C

FIRST LEVEL SPECIAL SYSTEMS PLAN ZONE "C"

 

E3.1D

FIRST LEVEL SPECIAL SYSTEMS PLAN ZONE "D"

E4.2

ENLARGED CAFETERIA POWER PLAN

 

E5.1A

RISER DIAGRAM ELECTRICAL

 

E6.1

ELECTRICAL DETAILS

 

 

FIRE PROTECTION

 

F1.1A

FIRST LEVEL FIRE PLAN ZONE "A"

 

F1.1B

FIRST LEVEL FIRE PLAN ZONE "B"

 

F2.1A

MEZZANINE LEVEL FIRE PLAN ZONE "A"

 

 

END OF DRAWING INDEX

 

 

PART E

Workstage Outline Specifications

Dated: January 20, 2005

Pages: 6

 

 

Workstage Mechanical Outline Specifications

Dated: January 20, 2005

Pages: 6

 

 

Workstage Electrical Outline Specifications

Dated: January 20, 2005

Pages: 8

 

 



 

10 – EXHIBIT “B”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “C”

MEMORANDUM OF LEASE

AFTER RECORDING RETURN TO:

 

Kristine M. Pizzuti

Schwabe, Williamson & Wyatt, P.C.

1211 SW Fifth Avenue, Suites 1700

Portland, Oregon 97204

 

MEMORANDUM OF LEASE

 

WORKSTAGE - OREGON, LLC, a Michigan limited liability company (“Landlord”) and
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (“Tenant”), entered into a
Lease Agreement dated January 24, 2005 (the “Lease”), wherein Landlord leased to
Tenant the real property described on Exhibit “A” attached hereto (the
“Property”).

This Memorandum of Lease does not alter the Lease, but rather is recorded to
give notice of the Lease. The terms and provisions of the Lease not described
herein are more particularly set forth in the Lease, to which reference is here
made for all purposes. The term of the Lease commences on or about December 23,
2005, and expires on December 22, 2025; however, at its option, Tenant may
extend the Lease for two (2) successive consecutive five (5) year periods.
Tenant has the following additional rights pursuant to the Lease: (a) an option
to purchase the Property; (b) a right of first refusal to purchase the Property;
and (c) a right of first negotiation to purchase the Property.

The parties have executed this Memorandum of Lease as of the 24th day of
January, 2005.



LANDLORD

TENANT

WORKSTAGE-OREGON, LLC, a Michigan limited liability company

By: _____________________________ 

Its: _____________________________  

Date: ___________________________

ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation

By: _____________________________  

Its: _____________________________  

Date: ___________________________  

 

 

 

(Notarial acknowledgments follow on next page)



 

1 – EXHIBIT “C”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

 

STATE OF ______________

)

 

 

) ss.

County of _______________

)

 

 

This instrument was acknowledged before me this _________ day of ______________,
2005, by ___________________________________ as ______________________________
of Workstage-Oregon, LLC, a Michigan limited liability company.

 

NOTARY PUBLIC FOR _____________________

My Commission Expires: ____________________

 

STATE OF ______________

)

 

 

) ss.

County of ______________

)

 

 

This instrument was acknowledged before me this _________ day of
_______________, 2005, by _______________________ as _____________________ of
Royal Caribbean Cruises, Ltd., a Liberian corporation.

 



NOTARY PUBLIC FOR ___________________

My Commission Expires: __________________

 

 

 

2 – EXHIBIT “C”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

Legal Description

 

 

1 – EXHIBIT “A”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “D”

 

LEASE COMMENCEMENT AGREEMENT

 

To lease dated the ______ day of ________________, 200___between
Workstage-Oregon, LLC, “Landlord” and Royal Caribbean Cruises Ltd. “Tenant”,
demising the Property described on the attached Exhibit “A”.

 

Pursuant to the provisions of the aforementioned lease, Landlord and Tenant
intending to be legally bound hereby, agree to the following: 1) The term of
said lease commenced on the ______ day ____________________ of 200___; 2) Rent
commenced on the ______ day of ____________________, 200___; and 3) Said lease
shall terminate on the ______ day of ____________________, 200___, unless sooner
terminated or extended as therein provided.

 

Tenant agrees that as of and through the date hereof, Landlord has delivered the
Premises Substantially Complete, as that term is defined in the lease.

 

IN WITNESS WHEREOF, the Landlord hereto has duly executed this supplement to
said lease as of the ______ day of ____________________, 200___, and the Tenant
as of the ______ day of ____________________, 200___.

 

LANDLORD:

 

Workstage-Oregon, LLC

 

 

By:_________________________

 

Name:_______________________

Its:_________________________

 

 

 

TENANT:

 

Royal Caribbean Cruises Ltd.

 

 

By:_________________________

 

Name:_______________________

Its:_________________________

 

 

 

 

1 – EXHIBIT “D”

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “E”

 

AFTER RECORDING RETURN TO:

 

Kristine M. Pizzuti

Schwabe, Williamson & Wyatt, P.C.

1211 SW Fifth Avenue, Suites 1700

Portland, Oregon 97204

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”), made
as of the _____ day of ______________, 2005, by and between __________________,
a _____________________ [corporation] [limited] [general] [partnership]
[national banking association], having an office at ____________________
(“Mortgagee”) and ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation, having
an office at _________________________________________ (“Tenant”).

W I T N E S S E T H:

A.         Mortgagee is the holder of a mortgage or beneficiary of a deed of
trust (“Mortgage”) covering a parcel of land owned by WORKSTAGE-OREGON, LLC, a
Michigan limited liability company (“Landlord”) together with the improvements
[to be] erected thereon (said parcel of land and improvements thereon being
hereinafter referred to as the “Premises” and being more particularly described
on Exhibit “A” attached hereto and made a part hereof); and

B.         By a certain lease heretofore entered into between Landlord and
Tenant dated as of January 11, 2005 (the “Lease”), Landlord leased to Tenant the
Premises;

C.         A copy of the Lease has been delivered to Mortgagee, the receipt of
which is hereby acknowledged;

D.         The Lease provides that the Lease shall become subject and
subordinate to a mortgage encumbering the fee interest of Landlord in and to the
Premises if and when a non-disturbance agreement is entered into with respect to
such mortgage; and

E.         The parties hereto desire to effect the subordination of the Lease to
the Mortgage and to provide for the non-disturbance of Tenant by Mortgagee.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.          Mortgagee hereby consents to and approves the Lease and the term
thereof, including the options to extend the term as set forth in the Lease, and
covenants and agrees that

 

2 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

the exercise by Tenant of any of the rights, remedies and options therein
contained shall not constitute a default under the Mortgage.

2.          Tenant covenants and agrees with Mortgagee that the Lease and all
other interests of Tenant in the Premises, whether now owned or hereafter
acquired, shall at all times be subject to and subordinate in all respects to
the lien of the Mortgage, and to all modifications and extensions thereof,
subject, however, to the provisions of this Agreement.

3.          Mortgagee agrees that so long as the Lease shall be in full force
and effect, and so long as Tenant shall not be in default under the Lease beyond
any applicable notice and grace period:

a.          Tenant shall not be named or joined as a party or otherwise in any
suit, action or proceeding for the foreclosure of the Mortgage or to enforce any
rights under the Mortgage or the bond or note or other obligation secured
thereby;

b.          The possession by Tenant of the Premises and Tenant’s rights thereto
shall not be disturbed, affected or impaired by, nor will the Lease or the term
thereof be terminated or otherwise affected by (i) any suit, action or
proceeding brought upon the Mortgage or the bond or note or other obligation
secured thereby, or for the foreclosure of the Mortgage or the enforcement of
any rights under the Mortgage, or by any judicial sale or execution or other
sale of the Premises, or any deed given in lieu of foreclosure, or by the
exercise of any other rights given to any holder of the Mortgage or other
documents as a matter of law, or (ii) any default under the Mortgage or the bond
or note or other obligation secured thereby; and

c.          All condemnation awards and insurance proceeds paid or payable with
respect to the Premises shall be applied and paid in the manner set forth in the
Lease.

4.          If Mortgagee or any future holder of the Mortgage shall become the
owner of the Premises by reason of foreclosure of the Mortgage or otherwise, or
if the Premises are sold as a result of any action or proceeding to foreclose
the Mortgage, or transfer of ownership by deed given in lieu of foreclosure, the
Lease shall continue in full force and effect, without necessity for executing
any new lease, as a direct lease between Tenant and the then owner of the
Premises, as “landlord”, upon all of the same terms, covenants and provisions
contained in the Lease, and in such event:

a.          Tenant shall be bound to such new owner under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Option Periods, if Tenant elects or has elected to
exercise its options to extend the term) and Tenant hereby agrees to attorn to
such new owner and to recognize such new owner as “landlord” under the Lease;
and

b.          Such new owner shall be bound to Tenant under all of the terms,
covenants and provisions of the Lease for the remainder of the term thereof
(including the Renewal Option Periods, if Tenant elects or has elected to
exercise its options to extend the term) which such new owner hereby agrees to
assume and perform and Tenant shall, from and after the date such new owner
succeeds to the interest of “landlord” under the Lease, have the same remedies
against such new owner for the breach of any covenant contained in the Lease
that

 

3 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

Tenant might have had under the Lease against Landlord if such new owner had not
succeeded to the interest of “landlord” provided, however, that such new owner
shall not be:

(i)         liable for any act or omission of any prior landlord (including
Landlord) occurring prior to the date of such new owner’s acquisition of
Landlord’s interest in the Premises;

(ii)         subject to any defenses which Tenant may have against any prior
landlord (including Landlord) unless 1) resulting from any default or breach by
such prior landlord which continues following Tenant’s written notice to
Mortgagee beyond any applicable cure period (which notice shall be made to
Mortgagee in accordance with the terms of the Lease), and 2) such default or
breach by such prior landlord continues beyond any applicable cure period from
and after the date upon which the new owner succeeds to the interest of such
prior landlord;

(iii)        subject to any offsets which Tenant may have against any prior
landlord, except to the extent such offsets are expressly provided under the
Lease and Mortgagee has received written notice thereof and the opportunity to
cure within the applicable time periods set forth in the Lease (it being further
agreed that offsets under the Lease that were deducted by Tenant prior to the
date upon which the new owner succeeds to the interest of such prior landlord
shall not be subject to challenge);

(iv)        bound by any fixed rent or additional rent which Tenant might have
paid for more than one month in advance of its due date under the Lease to any
prior landlord (including Landlord), unless such additional rent is paid in
accordance with the applicable provisions of the Lease;

(v)        bound by any amendment or modification of the Lease made without its
consent; notwithstanding the foregoing, Mortgagee acknowledges that the Lease
specifically provides for amendments thereof upon the occurrence of certain
events described in the Lease (such as, for example, an amendment to the Lease
confirming the measurement of the Premises), and, by its execution below,
Mortgagee agrees to recognize such amendments as part of the Lease, and
Mortgagee further agrees that such new owner shall also be bound by such
amendment(s) to the Lease, without any consent on the part of Mortgagee or such
new owner;

(vi)        bound by any provision of the Lease which prohibits or limits
Mortgagee’s right to sell the Premises and/or assign the Landlord’s interest in
the Lease and Mortgagee shall have the right to assign its rights and interest
in the Lease and this Agreement without the consent of Tenant;

(vii)       liable to Tenant under any indemnification (or for breach of any
covenant, representation or warranty) contained in the Lease regarding hazardous
materials or environmental matters existing or arising prior to the date of
Lender’s acquisition of Landlord’s interest in the Premises;

(viii)      liable to Tenant for construction of any improvements on the
Premises;

 

4 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

(ix)        liable for any construction warranties or other warranties given by
the Landlord in the Lease including, but not limited to, warranties regarding
title, zoning or compliance of the Premises with applicable laws; or

(x)        bound by any agreement to assume or pay any obligations of Tenant.

5.          Tenant will notify Mortgagee in writing of any default by Landlord
under the Lease which would entitle Tenant to terminate the Lease or abate the
rent payable thereunder and agrees that notwithstanding any provision of the
Lease, no notice of termination thereof nor any abatement shall be effective
unless Mortgagee has received the aforesaid notice and has failed to cure the
subject default within the same time period allowed Landlord under the Lease. It
is understood that the abatement provisions of this Section relate to abatements
by reason of Landlord’s default and do not apply to provisions of the Lease
whereby Tenant has the automatic right to abate rentals such as, for example,
abatement upon casualty or condemnation.

6.          Neither the Mortgage nor any other security instrument executed in
connection therewith shall encumber or be construed as subjecting in any manner
to the lien thereof, any trade fixtures, signs or other personal property at any
time furnished or installed by or for Tenant or its subtenants or licensees on
the aforementioned property regardless of the manner or mode of attachment
thereof.

7.          Any notices of communications given under this Agreement shall be in
writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, (a) if to Mortgagee, at the address of Mortgagee as
hereinabove set forth or at such other address or persons as Mortgagee may
designate by notice in the manner herein set forth, or (b) if to Tenant, at the
address of Tenant as hereinabove set forth, “Attn: VP, Chief Human Resource
Officer”, with a duplicate copy to “General Counsel”, or such other address or
persons as Tenant may designate by notice in the manner herein set forth. All
notices given in accordance with the provisions of this Section shall be
effective upon receipt (or refusal of receipt) at the address of the addressee.

8.          This Agreement shall bind and inure to the benefit of and be binding
upon and enforceable by the parties hereto and their respective successors,
assigns, and sublessees.

9.          This Agreement contains the entire agreement between the parties and
cannot be changed, modified, waived or canceled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

10.        This Agreement and the covenants herein contained are intended to run
with and bind all lands affected thereby.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MORTGAGEE:

 _______________________

 



 

 

5 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

TENANT:

 

 

ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

STATE OF ______________

 

 

)

 

 

 

)

: ss.

 

COUNTY OF ____________

)

 

 

 

This instrument was acknowledged this ___ day of ____________, 200__, by
________________________ as _______________________ of _______________________..

 

 

Notary Public

My Commission Expires:

 

 

 

STATE OF ______________

 

)

 

 

)

: ss.

COUNTY OF ____________

)

 

 

This instrument was acknowledged this ___ day of ____________, 200__, by
________________________ as _______________________ of Royal Caribbean Cruises
Ltd., a Liberian corporation, on behalf of said corporation.

 

 

Notary Public

My Commission Expires:

 

6 – LEASE AGREEMENT

pdx/112037/138180/KMP/1247874.9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “F”

List of Initial Improvements

 

Special light fixtures for lighting art work

 

Artwork attached to the building

 

A/V equipment

 

Kitchen equipment

 

Exterior furniture

 

CCTV/Security system

 

Card access system

 

Generators

 

 

1 – EXHIBIT “F”

pdx/112037/138180/KMP/1247874.9

 

 

 